Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 1 of 86




        Exhibit D
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 2 of 86



 1   MARC M. SELTZER (54534)
     mseltzer@susmangodfrey.com
 2   STEVEN SKLAVER (237612)
     ssklaver@susmangodfrey.com
 3   KALPANA SRINIVASAN (237460)
     ksrinivasan@susmangodfrey.com
 4   MICHAEL GERVAIS (330731)
     mgervais@susmangodfrey.com
 5   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 6   Los Angeles, CA 90067
     Phone: (310) 789-3100
 7
     Attorneys for Plaintiffs
 8

 9
                                   UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11

12    SARA DAY BREWER and THIEN NGO, on Case No. 5:20-cv-04823
      Behalf of Themselves and All Others Similarly
13    Situated,                                     CLASS ACTION COMPLAINT FOR
                                                    VIOLATIONS OF:
14
                   Plaintiffs,
15                                                      1. SHERMAN ACT §§ 1, 2,
      vs.
16                                        2. CLAYTON ACT §7,
      CELESTRON ACQUISITION, LLC,
17    NANTONG SCHMIDT OPTO-ELECTRICAL     3. STATE ANTITRUST LAWS,
      TECHNOLOGY CO. LTD.,
18                                        4. STATE CONSUMER
      NINGBO SUNNY ELECTRONIC CO. LTD.,
19    OLIVON MANUFACTURING CO., LTD.,
                                             PROTECTION LAWS, and
      OLIVON USA, LLC,
20    SKY-WATCHER CANADA,                 5. UNJUST ENRICHMENT
      SKY-WATCHER USA,
21    SUZHOU SYNTA OPTICAL TECHNOLOGY DEMAND FOR JURY TRIAL
      CO. LTD.,
22
      SW TECHNOLOGY CORP.,
23    SYNTA     CANADA      INTERNATIONAL
      ENTERPRISES LTD., and
24    SYNTA TECHNOLOGY CORP. OF TAIWAN,
25                   Defendants.
26

27

28

                                                                    Case No. 5:20-cv-04823
                                            COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 3 of 86



 1                                                    TABLE OF CONTENTS
 2   INTRODUCTION ........................................................................................................................... 1
 3   JURISDICTION AND VENUE ...................................................................................................... 2
        I.     PARTIES ............................................................................................................................. 3
 4
               A.       Plaintiffs ..................................................................................................................... 3
 5
               B.       Defendants ................................................................................................................. 4
 6                      1. The Synta Defendants .......................................................................................... 4
 7                      2. Defendant Sunny .................................................................................................. 6
               C.       Agents and Co-Conspirators ...................................................................................... 6
 8
                        1. The Synta Co-Conspirators .................................................................................. 6
 9                      2. The Sunny Co-Conspirators ................................................................................. 7
10                      3. Defendants Corporate Families Acted as Single Enterprises, and Defendant
                           Parent Companies Exercised Substantial Control over Their U.S. Affiliates ...... 8
11
        II.    DEFENDANTS’ WRONGFUL COURSE OF CONDUCT ............................................. 10
12             A.       Consumer Telescopes............................................................................................... 10
13             B.       The Telescope Market .............................................................................................. 11
                        1. The Manufacturing Market ................................................................................ 11
14
                        2. The Distribution Market..................................................................................... 11
15
               C.       Defendants’ Anticompetitive Conduct ..................................................................... 12
16             D.       Regulator Concerns in the Consumer Telescope Market......................................... 13
17             E.       Defendants and Their Co-Conspirators Colluded on Sunny’s Acquisition of
                        Meade ....................................................................................................................... 14
18             F.       Defendants Colluded to Sabotage a Competitor ...................................................... 17
19             G.       Defendants’ Anticompetitive Conduct Involved Agreements to Fix Prices
                        and Allocate the Telescope Markets ........................................................................ 18
20
               H.       Defendants’ Conduct Has Caused Antitrust Injury to Plaintiffs and Class
21                      Members................................................................................................................... 20
               I.       The Consumer Telescope Market is Vulnerable to The Conduct Alleged .............. 23
22
                        1. High Barriers to Entry in the Relevant Markets................................................. 23
23
                        2. The Relevant Markets are Highly Concentrated ................................................ 24
24                      3. Demand is Inelastic for Consumer Telescopes .................................................. 24
25      III. CLASS ACTION ALLEGATIONS .................................................................................. 25
               A.       California Law Should Apply to the Nationwide Indirect Purchaser States’
26                      Damages Class ......................................................................................................... 26
27                      1. Defendants and Their Co-Conspirators Located in California and Coordinated
                           the Conspiracy from California.......................................................................... 26
28
                        2. Individuals Engaged in the Conspiracy in California ........................................ 27
                                                                       i                                          Case No. 5:20-cv-04823
                                                                   COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 4 of 86



 1                      3. Orion, a Target of the Conspiracy, is Located in California .............................. 27
 2                      4. Defendants and Their Co-Conspirators Targeted California Residents............. 27
               B.       In the Alternative, Plaintiffs Will Seek to Certify State Damages Classes.............. 27
 3
        IV. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFFS’ CLAIMS .......... 34
 4             A.       The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not
 5                      and Could Not Discover Their Claims Until Recently ............................................ 34
               B.       Fraudulent Concealment Tolled the Statute of Limitations ..................................... 35
 6
        V.     CLAIMS FOR RELIEF ..................................................................................................... 37
 7             First Claim for Relief ......................................................................................................... 37
 8             Second Claim for Relief ..................................................................................................... 38
               Third Claim for Relief........................................................................................................ 40
 9
               Fourth Claim for Relief ...................................................................................................... 42
10
               Fifth Claim for Relief ......................................................................................................... 43
11             Sixth Claim for Relief ........................................................................................................ 63
12             Seventh Claim for Relief.................................................................................................... 80
     PRAYER FOR RELIEF................................................................................................................. 81
13
     DEMAND FOR JURY TRIAL...................................................................................................... 82
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   ii                                       Case No. 5:20-cv-04823
                                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 5 of 86



 1          Plaintiffs Sara Day Brewer and Thien Ngo, by and through their attorneys, allege on behalf
 2   of themselves and all those similarly situated, as follows:
 3                                           INTRODUCTION
 4          1.      This action arises out of a longstanding conspiracy by the defendants to unlawfully
 5   fix the prices, allocate the markets, and gain an unlawful monopoly over the sale of telescopes sold
 6   to consumers. As a result of defendants’ alleged conduct, American consumers have collectively
 7   overpaid hundreds of millions of dollars in inflated prices for telescopes and telescope accessories.
 8          2.      Plaintiffs are amateur astronomists who indirectly purchased telescopes from
 9   defendants or their co-conspirators during the Class Period.
10          3.      Defendants Celestron Acquisition LLC, Nantong Schmidt Opto-Electrical
11   Technology Co. Ltd., Olivon Manufacturing Co. Ltd., Olivon USA LLC, Sky-Watcher Canada,
12   Sky-Watcher USA, Suzhou Synta Optical Technology Co. Ltd., SW Technology Corp., Synta
13   Canada International Enterprises Ltd., Synta Technology Corp. of Taiwan (collectively, the “Synta
14   Defendants”) and Ningbo Sunny Electronic Co. (“Sunny”) and their co-conspirators unlawfully
15   engaged in a conspiracy to monopolize, to allocate the market, and fix prices in the consumer
16   telescope market.
17          4.      In November 2016, Orion Technologies, Inc. (“Orion”)—a competitor distributor
18   of telescopes that imports telescopes from the largest telescope manufacturers—brought a lawsuit
19   against Sunny for conspiring to “divide the market, fix prices, [and] throttle competition” in
20   violation of state and federal antitrust laws. See Optronic Techs., Inc. v. Ningbo Sunny Electronic
21   Co., Ltd., No. 5:16-cv-006370 (N.D. Cal) (the “Orion Litigation”).
22          5.      In December 2019, following a multi-week trial, the jury returned a verdict in favor
23   of Orion, finding that Sunny had engaged in a conspiracy to fix the prices for, and allocate the
24   market of, consumer telescopes and accessories and to dominate the U.S. consumer telescope
25   market in violation of the Sherman Act and the Clayton Act. The Court under 15 U.S.C. §15(a)
26   trebled the $16.6 million in damages and granted post-judgment interest for a partial final judgment
27   of $50.4 million.
28

                                                   1                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 6 of 86



 1           6.      The anticompetitive and unlawful conduct the jury found took place in the Orion
 2   Litigation and alleged herein caused the plaintiffs and the Class to pay supracompetitive prices for
 3   consumer telescopes during the period from the date of the Synta acquisition of Celestron through
 4   at least the date when notice is given to the Class (“Class Period”).
 5           7.      To remedy the injury caused and threatened to be caused by the defendants’
 6   unlawful conduct, plaintiffs seek compensatory damages to be trebled in accordance with the
 7   antitrust laws, injunctive relief, and costs of suit, including attorneys’ fees.
 8                                     JURISDICTION AND VENUE
 9           8.      Pursuant to Section 16 of the Clayton Act (15 U.S.C. §26), plaintiffs seek equitable
10   and injunctive relief against the defendants for violations of Section 1 of the Sherman Act
11   (15 U.S.C. §1). Plaintiffs also seek damages pursuant to state antitrust, consumer protection, and
12   unjust enrichment laws, and seek to obtain restitution, recover damages, and secure other relief
13   against the defendants for violations of those state laws. Plaintiffs also seek attorneys’ fees, costs,
14   and other expenses under federal and state law.
15           9.      The Court has subject matter jurisdiction of this action pursuant to Section 16 of the
16   Clayton Act (15 U.S.C. §26), Section 1 of the Sherman Act (15 U.S.C. § 1), and 28 U.S.C. §§ 1331
17   and 1337. This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.
18   § 1332(d) and 1367, given that (1) this is a class action in which the matter or controversy exceeds
19   $5 million, exclusive of interests and costs, and in which some Class members are citizens of a state
20   different from the defendants; and (2) plaintiffs’ state law claims form part of the same case or
21   controversy as their federal claims under Article III of the U.S. Constitution.
22           10.     The Court has personal jurisdiction over the defendants because they, either directly
23   or through their subsidiaries (1) transacted business in the United States, including in this District;
24   (2) directly sold or marketed telescopes throughout the United States, including in this District; (c)
25   had substantial contacts within the United States, including in this District; and (d) were engaged
26   in an unlawful conspiracy to fix prices and to monopolize that was directed at, and had a direct,
27   substantial, reasonably foreseeable and intended effect of causing injury to the property of persons
28   and entities that reside in or do business in the United States, including in this District. In addition,

                                                    2                             Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 7 of 86



 1   the defendants have purposefully availed themselves of the benefits of federal and state laws. The
 2   Court has further jurisdiction over defendants Celestron and Sky-Watcher USA, which are
 3   headquartered in California, and their co-conspirator Meade Instruments Corp. which is
 4   headquartered in California.
 5          11.     Venue is proper in this District, pursuant to 28 U.S.C. § 1391 and Section 12 of the
 6   Clayton Act (15 U.S.C. § 22), because a “substantial part of the events or omissions” that give rise
 7   to the asserted claims occurred in this District and took place in or affected interstate trade and
 8   commerce in this District. Moreover, defendants reside, are licensed to do business in, are doing
 9   business in, or have agents that are found in or transact business in this District.
10          12.     The defendants engaged in conduct that caused direct, substantial, and reasonably
11   foreseeable and intended anticompetitive effects on interstate commerce within the United States.
12   Defendants’ and their co-conspirators’ conduct targeted the U.S. consumer telescope market and
13   were intended to, and did have, a substantial effect on interstate commerce. Defendants and their
14   co-conspirators’ conduct substantially affected commerce throughout the United States, causing
15   injury to plaintiffs and Class members. The defendants and their co-conspirators directly and
16   through their agents, engaged in activities affecting residents in all of the states, to fix, raise,
17   maintain, and/or stabilize telescope prices and allocate the U.S. consumer telescope market.
18          13.     The defendants’ conspiracy and wrongdoing adversely affected U.S. telescope
19   consumers.
20   I.     PARTIES
21          A.      Plaintiffs
22          14.     Plaintiff Sara Day Brewer is an amateur astronomist who purchased at least one
23   telescope indirectly from defendants or their co-conspirators while residing in Michigan.
24          15.     Plaintiff Thien Ngo is an amateur astronomist who purchased at least one telescope
25   indirectly from defendants or their co-conspirators while residing in California.
26

27

28

                                                    3                            Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 8 of 86



 1          B.      Defendants
 2                  1.      The Synta Defendants
 3          16.     Defendant Synta Technology Corporation of Taiwan (“Synta Technology”) is
 4   headquartered in Taiwan. Synta Technology, with its subsidiaries and affiliates, manufactured,
 5   marketed and/or sold telescopes that were sold and purchased throughout the U.S. – including in
 6   this District – during the Class Period. Its address in Taiwan is No. 89 Lane 4 Chi-An W. Road
 7   Lung-Tan Taoyuan Taiwan R.O.C. Synta Technology is a member of defendants’ anticompetitive
 8   conspiracy.
 9          17.     Defendant SW Technology Corporation (“SW Technology”) is a Delaware
10   corporation with its principal place of business in California. Upon information and belief, it is a
11   wholly owned and/or controlled subsidiary of defendant Synta Technology. SW Technology
12   manufactured, marketed and/or sold telescopes that were sold and purchased throughout the U.S. –
13   including in this District – during the Class Period. Its California address is 2835 Columbia Street,
14   Torrance, California. On information and belief, SW Technology acquired Celestron as a wholly-
15   owned subsidiary in 2005 and continues to operate as a holding company.
16          18.     Defendant Suzhou Synta Optical Technology Co., Ltd. (“Suzhou Synta”) is a
17   telescope manufacturing company located in Suzhou, China with its principal place of business at
18   No. 65, Yushan Road, New District, 215011, Jiangsu, China. Suzhou Synta has manufactured,
19   marketed and/or sold telescopes that were sold and purchased throughout the U.S. – including in
20   this District – during the Class Period. Suzhou Synta is the primary manufacturing subsidiary of
21   defendant Synta Technology.
22          19.     Defendant Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong
23   Synta”) is a telescope manufacturing company located at No. 399 West Zhongshan Rd., Rugao City
24   Jiangsu, China. Nantong Synta manufactured, marketed, and/or sold telescopes that were sold and
25   purchased throughout the U.S.—including in this District—during the Class Period.
26          20.     Defendant Celestron Acquisition, LLC (“Celestron”) is a Delaware corporation that
27   maintains its headquarters at 2835 Columbia Street, Torrance, California 90503. Celestron is the
28   largest importer and seller of telescopes in the U.S. and abroad, including in this District, during

                                                  4                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 9 of 86



 1   the Class Period. SW Technology acquired Celestron as a wholly owned subsidiary in 2005.
 2   Celestron issued a press release about the acquisition in which it stated that SW Technology is “an
 3   affiliate of Synta Technology Corporation.”
 4          21.     Defendant Synta Canada Int’l Enterprises Ltd. (“Synta Canada”) is a Canadian
 5   company with its principal place of business at 4035 Williams Road, Richmond, BC V7E 1J7,
 6   Canada. Synta Canada is a 20 percent owner of defendant Suzhou Synta. Synta Canada
 7   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the U.S.—
 8   including in this District—during the Class Period.
 9          22.     Defendant Olivon Manufacturing Co. Ltd. (“Olivon Canada”) is a Canadian
10   company with its principal place of business at 11880 Hammersmith Way, Richmond BC V7A
11   5C8, Canada. Defendant Olivon Canada manufactured, marketed, and/or sold telescopes that were
12   sold and purchased throughout the U.S.—including in this District—during the Class Period.
13          23.     Defendant Olivon USA, LLC (“Olivon USA”) is a Nevada corporation with its
14   principal place of business at 701 S Carson Street, Suite 200, Carson City, Nevada 89701. Olivon
15   USA manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
16   U.S.—including in this District—during the Class Period.
17          24.     Defendant Sky-Watcher Canada is a Canadian corporation with its principal place
18   of business at 11880 Hammersmith Way, Richmond, BC V7A 5C8, Canada. Defendant Sky-
19   Watcher Canada is a wholly owned subsidiary of defendant Synta Technology. Sky-Watcher
20   Canada manufactured, marketed, and/or sold telescopes that were sold and purchased throughout
21   the U.S.—including in this District—during the Class Period.
22          25.     Defendant Sky-Watcher USA is an American corporation that maintains its
23   headquarters at 475 Alaska Avenue, Torrance, California 90503. Sky-Watcher USA manufactured,
24   marketed, and/or sold telescopes that were sold and purchased throughout the U.S.—including in
25   this District—during the Class Period.
26          26.     Upon information and belief, SW Technology, Synta Canada, Olivon Canada,
27   Olivon USA, Celestron, Sky-Watcher Canada, and Sky-Watcher USA are part of a network of
28   Synta entities directed and indirectly owned and controlled by Synta Technology. Upon

                                                  5                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 10 of 86



 1   information and belief, there is no reasonable or legitimate business purpose for the proliferation
 2   of Synta-related holding companies and shell corporations. Upon information and belief, they are
 3   designed to hide assets, obscure ownership, and divert assets and shift capital to further their
 4   conspiracy.
 5                  2.      Defendant Sunny
 6          27.     Defendant Ningbo Sunny Electronic Co., Ltd. (“Sunny”) is a Chinese company with
 7   its principal place of business at 199 An Shan Lu, Yuyao, Ningbo, Zheijiang, China. During the
 8   Class Period, Ningbo Sunny, through defendant Celestron and others—manufactured, marketed,
 9   and/or sold telescopes that were sold and purchased throughout the U.S.—including in this
10   District—during the Class Period.
11          C.      Agents and Co-Conspirators
12                  1.      The Synta Co-Conspirators
13          28.     Good Advance Industries Limited (“Good Advance”) is a Taiwanese company with
14   its principal place of business at No. 89 Lane 4 Chia-An W. Road Lung-Tan Taoyuan Taiwan
15   R.O.C. Good Advance has shipped telescopes into this District and acted as a central hub for price-
16   fixing between the Synta Entities and their co-conspirators.
17          29.     Dar Tson (“David”) Shen owns and/or controls the Synta Defendants and Synta co-
18   conspirators. On information and belief, during the Class Period, Chairman Shen and his family,
19   including Jean Shen and Sylvia Shen, owned and/or controlled the Synta Defendants and Synta co-
20   conspirators. Chairman Shen is one of the primary architects of defendants’ anticompetitive
21   conspiracy. He regularly travels to the United States—including to this District—for meetings and
22   other activities in furtherance of this conspiracy. Despite Chairman Shen being a founder of Synta
23   and owning and/or controlling Synta, from 2001 to 2005, he was concurrently an officer of Sunny,
24   Synta’s direct competitor. Indeed, Chairman Shen was a part-owner of Sunny, with a 26 percent
25   ownership stake until he transferred his ownership stake to his sister-in-law, Dong Yun Zue, who
26   continues to hold that interest.
27          30.      Co-conspirator Jean Shen is Chairman Shen’s sister. Chairman Shen, through Jean
28   Shen, exercises control over defendants Olivon Manufacturing and Olivon USA. Ms. Shen actively

                                                  6                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 11 of 86



 1   participated in the conspiracy, including by representing to telescope distributors that Synta’s
 2   competitor, Sunny, was one of “my family’s companies.”
 3          31.     Co-conspirator Sylvia Shen is Chairman Shen’s sister. Chairman Shen, through
 4   Sylvia Shen, exercises control over defendant Celestron and other Synta affiliates. Syliva Shen is
 5   a member of Celestron’s executive committee and she is the CEO, CFO, and Secretary of defendant
 6   SW Technology. Ms. Shen participated in, planned, and carried out the conspiracy alleged herein.
 7          32.     Co-conspirator Corey Lee is the CEO of defendant Celestron, and lives in
 8   California. Mr. Lee participated in, planned, and carried out the conspiracy alleged herein.
 9          33.     Co-conspirator Laurence Huen is a board member of defendant Celestron and an
10   advisor to Chairman Shen. Mr. Huen acted as a conduit of information exchanged between Synta
11   and Sunny, and also assisted co-conspirator Lupica. Mr. Huen participated, planned, and carried
12   out the conspiracy alleged herein.
13          34.     Co-conspirator Joseph Lupica is the former CEO of defendant Celestron. As a result
14   of the conspiracy alleged herein, following his tenure as CEO of Celestron, Mr. Lupica became the
15   CEO of Meade, a competitor of Celestron. As CEO of Meade, Mr. Lupica replaced Meade’s
16   management with officers from Celestron. Mr. Lupica participated in, planned, and carried out the
17   conspiracy alleged herein.
18          35.     Co-conspirator Dave Anderson is a former CEO of defendant Celestron. Mr.
19   Anderson participated in, planned, and carried out the conspiracy alleged herein.
20                  2.     The Sunny Co-Conspirators
21          36.     Co-conspirator Sunny Optical Technology Co. Ltd. (“Sunny Optical”) is a Chinese
22   corporation with its principal place of business at 27-29 Shunke Road, Yuyao, Zhejiang, China.
23   Sunny Optical manufactured, marketed, and/or sold that telescopes that were sold throughout the
24   U.S.—including in this District—during the Class Period. Sunny Optical was controlled and/or
25   directed by defendant Sunny.
26          37.     Co-conspirator Meade Instruments Corporation (“Meade”) is a Delaware
27   corporation with its principal place of business at 27 Hubble, Irvine, California 92618. Meade
28   manufactured, marketed, and/or sold telescopes that were sold in the U.S.—including in this

                                                  7                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 12 of 86



 1   District—during the Class Period. As a wholly-owned subsidiary of defendant Sunny, Meade’s
 2   activities in the U.S. were under the control and direction of Sunny. Meade recently filed for
 3   bankruptcy. See Case No. 8:19-bk-14714-CB (C.D. Cal.).
 4            38.    Co-conspirator Sunny Optics Inc. (“Sunny Optics”) is a Delaware corporation that
 5   was formed for the purpose of merging with Meade. Sunny Optics is a subsidiary of defendant
 6   Sunny.
 7            39.    Co-conspirator Wenjun (“Peter”) Ni is the founder, owner, and CEO of defendant
 8   Sunny. Mr. Ni directly or indirectly owns and/or controls Sunny and the Sunny entities—Sunny
 9   Optical, Sunny Optics, and Meade—during the Class Period. Mr. Ni coordinated, led, entered,
10   and/or authorized collusive agreements between defendants and the Synta co-conspirators. Mr. Ni
11   helped fund the Meade acquisition and executed the acquisition agreement.
12            40.    Co-conspirator Wang Wenjian—Mr. Ni’s uncle—is the director and controlling
13   shareholder of Sunny Optical.
14                  3.      Defendants Corporate Families Acted as Single Enterprises, and
                            Defendant Parent Companies Exercised Substantial Control over
15                          Their U.S. Affiliates
16            41.    The defendants and their co-conspirators shared executives to facilitate the
17   conspiracy alleged herein. Mr. Shen, for example, the founder of Synta Technology, served as an
18   officer of its competitor, Sunny, from 2001 to 2005. Mr. Shen was a 26 percent part-owner of Synta
19   until 2005, at which time he transferred his shares to his sister-in-law Dong Yun Xue who continues
20   to hold his interest. Likewise, as part of the alleged conspiracy, Mr. Lupica transitioned from CEO
21   of Celestron to CEO of Meade, its direct competitor.
22            42.   Each defendant acted as the principal, agent, and/or joint venture of, and on behalf
23   of the other defendants and their co-conspirators, regarding the acts, violations, and common course
24   of conduct alleged herein. Each defendant acted with knowledge of the conspiracy and worked with
25   each other and unknown third parties to accomplish their objectives.
26            43.   Each defendant headquartered outside the U.S. relied upon its domestic agents,
27   employees, and affiliates, and its co-conspirators to help implement and conceal the anticompetitive
28   activities, including the conspiracy to fix prices, divide and dominate the market.

                                                  8                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 13 of 86



 1           44.     The agency relationships formed among the defendants with respect to the act,
 2   violations, and common course of conduct alleged herein were consensually formed. Defendants’
 3   agents acted in the U.S. and abroad within the scope of their agency relationship with their own
 4   principals, under the control and authority of their principals. Thus, the defendant principals are
 5   liable for the acts of their agents. Likewise, the defendant agents are liable for the acts of their
 6   principals conducted by the agents within the scope of their authority.
 7           45.     Defendants, and each of their co-conspirators, conspired to commit the antitrust
 8   violations set forth in this complaint, aided and abetted one another, and acted in concert with one
 9   another. Defendants conspired with one another and their co-conspirators to engage in the acts and
10   omissions alleged herein.
11           46.     Defendants and each of their co-conspirators manufactured, marketed, and/or sold
12   telescopes around the world, including in the U.S. To achieve their anticompetitive aims,
13   defendants and their co-conspirators established pricing and allocated the market in which they
14   compete. In most cases, the U.S. subsidiaries carry out the distribution and/or sales of telescopes to
15   customers in the U.S. after obtaining the products that are manufactured outside of the U.S. by the
16   foreign parent or affiliate. Thus, the foreign parent or affiliate manufactures telescopes outside of
17   the U.S. and then uses its subsidiaries or affiliates to sell the telescopes in the U.S. By doing so, the
18   defendants and their co-conspirators based outside of the U.S. sell directly in the U.S. by operating
19   as a single global enterprise with their subsidiaries and affiliates based in North America.
20           47.     Defendants and their co-conspirators based outside the U.S. established subsidiaries
21   in North America to market and sell their telescopes, as well as to facilitate the aims and purposes
22   of the conspiracy. These corporate entities acted at the direction and control of their officers in
23   China, including in setting telescope prices, supply, business strategy, customer development and
24   relations, sales, and personnel decisions. The subsidiaries functionally operated as the distribution
25   and sales offices for the China-based corporate parent or affiliate. As a result, the North America
26   subsidiaries were intended to advance the aims of the conspiracy in the U.S.
27           48.     The Synta and Sunny corporate families operated as a single enterprise, not as
28   separate corporate enterprises. By virtue of their integration, the U.S. subsidiaries were kept

                                                    9                             Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 14 of 86



 1   informed about the competitor meetings and discussions occurring abroad and were not allowed to
 2   undercut the agreements on pricing and market allocation reached during those meetings and
 3   discussions. In meetings and discussions, the individual participants did not distinguish between
 4   entities within a particular corporate family, for example, referring to themselves or others as
 5   “Synta,” “Celestron,” “Sunny,” or “Meade.” The generic use of names means that individual
 6   participants did not always know the specific corporate affiliation of their counterparts nor did they
 7   distinguish between entities within their corporate families. As a result, the entire corporate family
 8   was represented in meetings and discussions by their agents and were parties to the agreements
 9   reached in those meetings.
10   II.     DEFENDANTS’ WRONGFUL COURSE OF CONDUCT
11           A.      Consumer Telescopes
12           49.     Astronomy is the study of celestial objects and phenomena. Amateur astronomy is
13   an accessible and popular hobby that generates substantial revenue from the sale of telescopes each
14   year.
15           50.     A telescope is an optical instrument that is designed to make distant objects appear
16   magnified. Typically, consumer telescopes fall into one of the two main categories, either refractor
17   telescope or reflector telescope, though a Schmidt-Cassegrain telescope is a combination of the two
18   that is also available.
19           51.     The part of the telescope that gathers the light, called the objective, determines the
20   type of telescope.
21           52.     A refractor telescope uses a glass telescope lens as its objective. The glass lens is at
22   the front of the telescope and light is bent (refracted) as it passes through the lens.
23           53.      A reflector telescope uses a mirror as its objective. The mirror is close to the rear
24   of the telescope and light is bounced off (reflected) as it strikes the mirror.
25           54.     A Schmidt-Cassegrain telescope uses both lenses and mirrors in its design. Its
26   versality has resulted in it gaining widespread popularity.
27           55.      There are a variety of accessories that telescope enthusiasts can purchase. For
28   example, telescopes also employ mounts that allow a user to move the telescope. Some telescopes

                                                    10                            Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 15 of 86



 1   have motorized mounts and software that automatically move the telescope to track objects in the
 2   sky.
 3          B.      The Telescope Market
 4          56.     The global market for consumer telescopes is $250 to $500 million annually. The
 5   U.S. is one of the largest, if not the largest, market for consumer telescopes. Within the consumer
 6   telescope market, there are two relevant markets—the manufacturing market and the distribution
 7   market.
 8                  1.      The Manufacturing Market
 9          57.     The first relevant market is the manufacturing market for consumer telescopes and
10   telescope accessories for import into the U.S (the “Manufacturing Market”). The geographic scope
11   of the Manufacturing Market is global.
12          58.      Sunny and Synta control 80% of the Manufacturing Market.
13          59.      Synta and Sunny are each capable of manufacturing the various types of consumer
14   telescopes. Yet, they have an unlawful arrangement whereby Synta typically manufactures high-
15   end consumer telescopes and Sunny typically manufactures low-end consumer telescopes. Pursuant
16   to their unlawful arrangement, Synta does not manufacture or respond to requests for a quote on
17   products offered by Sunny, and vice versa. As a result of their respective market shares, agreements
18   not to compete, and significant barriers to entry, Synta and Sunny have maintained an effective
19   monopoly over the respective products that each sell. As a consequence, Synta and Sunny limit
20   supply, charge supracompetitive prices, and engage in other anticompetitive acts that artificially
21   increases telescope prices.
22          60.      The unlawful arrangement to allocate the market and not to compete allows Sunny
23   and Synta to charge supracompetitive prices, restrict supply, and engage in anticompetitive product
24   that results in U.S. consumers paying artificially higher prices for telescopes.
25                  2.      The Distribution Market
26          61.     The second relevant market is the distribution market that is downstream from the
27   Manufacturing Market (the “Distribution Market”). The geographic scope of the Distribution
28   Market is the United States.

                                                   11                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 16 of 86



 1          62.     Sunny and Synta control the Distribution Market by manufacturing, marketing
 2   and/or selling over 80 percent of consumer telescopes in the U.S.
 3          63.      Synta acquired Celestron as its wholly owned subsidiary in 2005. Through the
 4   efforts of defendants and their co-conspirators, Celestron became the dominant U.S. telescope
 5   distributor in the United States. Sunny, assisted by Synta, acquired Meade as its wholly owned
 6   subsidiary. Synta and Sunny manufacture, market and/or sell their telescopes to distributors,
 7   including their respective subsidiaries Celestron and Meade, which then sell the telescopes through
 8   retailers, through dealers, and through the internet, to U.S. consumers. Collectively, Celestron and
 9   Meade are responsible for the bulk of sales of consumer telescopes sold in the U.S.
10          C.      Defendants’ Anticompetitive Conduct
11          64.     As discussed above, the Orion litigation resulted in a jury verdict of antitrust liability
12   against Sunny and its subsidiaries. In the Orion litigation, inter alia, the jury unanimously found:
13                  a.   the defendants agreed with their competitors “to fix the price or credit terms
14                       for telescopes and accessories” in violation of Section 1 of the Sherman Act;
15                  b.   the defendants agreed with a third party, other than a competitor, “tox the price
16                       or credit terms for telescopes and accessories in a manner that unreasonably
17                       restrained trade such that the anticompetitive effects outweighed any
18                       procompetitive effects” in violation of Section 1 of the Sherman Act;
19                  c.   the defendants agreed with a competitor or potential competitor either “(a) not
20                       to compete with each other in the manufacture or sale of telescopes and
21                       accessories, or (b) to divide customers or potential customers between them”
22                       in violation of Section 1 of the Sherman Act;
23                  d.   the defendants agreed with a third party, other than a competitor or potential
24                       competitor, either “(a) not to compete with each other in the manufacture or
25                       sale of telescopes and accessories, or (b) to divide customers or potential
26                       customers between them in a manner that unreasonably restrained trade such
27                       that the anticompetitive effects outweighed any procompetitive effects” in
28                       violation of Section 1 of the Sherman Act;

                                                   12                             Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 17 of 86



 1                  e.   the defendants “engaged in anticompetitive conduct” in violation of Section 2
 2                       of the Sherman Act;
 3                  f.   the defendants had a “specific intent to achieve monopoly power in the
 4                       telescope manufacturing market” in violation of Section 2 of the Sherman Act;
 5                  g.   there is or was “a dangerous probability that defendants could achieve
 6                       monopoly power” in violation of Section 2 of the Sherman Act;
 7                  h.   the defendants “knowingly entered into an agreement with another person or
 8                       entity to obtain or maintain monopoly power in the telescope manufacturing
 9                       market” in violation of Section 2 of the Sherman Act;
10                  i.   the defendants “specifically intended that one of the parties to the agreement
11                       would obtain or maintain monopoly power in the telescope manufacturing
12                       market” in violation of Section 2 of the Sherman Act;
13                  j.   the defendants “committed an over act in furtherance of the conspiracy” in
14                       violation of Section 2 of the Sherman Act;
15                  k.   “Defendants Ningbo Sunny’s and Sunny Optic’s acquisition of Defendant
16                       Meade created a reasonable likelihood of substantially lessening competition
17                       or creating a monopoly in the telescope manufacturing market” in violation of
18                       Section 7 of the Clayton Act.
19          See Verdict Form, Orion Litigation (Nov. 26, 2019), ECF No. 501.
20          65.     The jury verdict against the defendants in the Orion Litigation shows that the
21   defendants’ antitrust liability has already been proven by a preponderance of the evidence.
22          D.      Regulator Concerns in the Consumer Telescope Market
23          66.     Regulators have raised antitrust concerns in the consumer telescope market for
24   decades. In 1991, the Federal Trade Commission gave final approval to a consent agreement
25   settling charges that a proposed joint venture between Meade and Celestron would have created a
26   virtual monopoly in the manufacture and sale of Schmidt-Cassegrain telescopes. The agreement
27   placed a 10-year requirement on Harbour Group and Diethelm (the former parents of Meade and
28   Celestron) to obtain FTC approval before acquiring any company that manufactures or sells

                                                  13                         Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 18 of 86



 1   Schmidt-Cassegrain telescopes in the United States. The consent agreement followed a decision by
 2   the U.S. District Court for the District of Columbia granting the FTC’s motion for a preliminary
 3   injunction barring the acquisition of any assets or other interest in Celestron International by
 4   Harbour Group Investments, L.P. (Meade’s parent), and further barring Diethelm Holding Ltd.
 5   (Celestron’s parent) from acquiring any asset or other interest in Meade.
 6          67.      In May 2002, shortly after the 10-year consent agreement terminated, Meade
 7   attempted to acquire Celestron. After the FTC authorized staff to seek a temporary restraining order
 8   and a preliminary injunction to stop this attempt, the parties abandoned the deal. According to the
 9   FTC’s complaint, Meade’s acquisition of Celestron’s assets would adversely impact the telescope
10   market by eliminating substantial actual competition between the two companies and by creating a
11   monopoly in the market for telescopes. See “FTC Authorizes Injunction to Pre-empt Meade
12   Instruments’ Purchase of All, or Certain Assets, of Tasco Holding, Inc.’s Celestron International”
13   Fed. Trade Comm’n (May 29, 2002), available at https://www.ftc.gov/news-events/press-
14   releases/2002/05/ftc-authorizes-injunction-pre-empt-meade-instruments-purchase-all.
15          68.     The defendants used obfuscation to shield their concentration of the consumer
16   telescope market from regulatory scrutiny.
17          E.      Defendants and Their Co-Conspirators Colluded on Sunny’s Acquisition of
18                  Meade
19          69.     Meade used to be the leading U.S. telescope manufacturer and supplier. It owned a
20   number of significant patents—including for GoTo technology software used to automatically track
21   astronomical objects—and it had a facility in North America capable of manufacturing both low-
22   end and high-end products.
23          70.      When Meade went up for sale in 2013, a small manufacturer named Jinghua Optical
24   (“JOC”) submitted a bid to purchase it. Purchasing Meade would have provided JOC a leg up in
25   the industry by giving it a brand name, and a patent portfolio that would enable it to better compete
26   against Synta and Sunny in both the manufacturing and distribution markets.
27          71.      Synta and Sunny colluded to prevent JOC from acquiring Meade. If JOC was
28   successful, it would have preserved Meade as an independent distributor and strengthened JOC as

                                                  14                             Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 19 of 86



 1   a competitor in the telescope manufacturing and distributing markets. Given the prior history with
 2   the FTC blocking an attempted merger between Celestron and Meade, Synta – the parent company
 3   of Celestron – could not attempt to acquire Meade directly without raising red flags. Instead,
 4   Chairman Ni (of Sunny) and Chairman Shen (of Synta), despite being supposed competitors, agreed
 5   that Sunny would attempt to acquire Meade with the assistance and financial support of
 6   Synta/Celestron.
 7          72.     On information and belief, in exchange for this support, Sunny concealed
 8   Synta/Celestron’s role in the acquisition from the public and the FTC, Celestron took equity in its
 9   competitor Meade, Sunny provided Synta/Celestron with access to Meade’s valuable intellectual
10   property, and Sunny shared its customers’ data—including pricing data—with Synta/Celestron,
11   allowing them to coordinate their prices and strategies. This cooperation between competitors
12   strengthened Synta and Sunny’s respective monopoly in the U.S. for their products.
13          73.     Synta/Celestron made payments and loans to Sunny. This is evidenced, for example,
14   through an accounting by Celestron’s CFO, Paul Roth, that documented payments. In addition,
15   Sunny’s Chairman wrote an email to Celestron’s CEO, Dave Anderson, and board members with
16   a request that they continue to financially support their illegal agreement.
17

18

19

20

21

22

23

24

25

26

27

28

                                                   15                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 20 of 86



 1          74.     In addition to providing Sunny with financial support, Synta/Celestron with the help
 2   of their co-conspirators Anderson and Lupica were actively involved in structuring and negotiating
 3   the deal, including providing assistance with due diligence.
 4          75.     Sunny’s counsel was instructed to take direction from Synta/Celestron executives,
 5   including their co-conspirators Anderson and Lupica as stated in its engagement letter.
 6

 7

 8

 9

10

11

12

13          76.     The FTC was concerned about the relationship between Synta and Sunny. To

14   address the FTC’s concerns, Mr. Ni (Sunny) formed Sunny Optics, Inc., the entity used to acquire

15   Meade and became its sole shareholder. When the FTC inquired into whether Mr. Shen (Synta)

16   was involved in Sunny’s acquisition of Meade, his counsel represented on August 22, 2013 that

17   “except for the limited advice to Peter Ni regarding how to acquire a U.S. company … David Shen

18   has no role in the proposed acquisition of Meade.” Given that Mr. Ni (Synta) and Mr. Shen (Sunny)

19   had previously agreed on financial support to Sunny to acquire Meade, this statement was false.

20          77.     After the acquisition, Mr. Ni (Sunny) transferred his interest in Sunny Optics to

21   Sunny for a nominal $1 amount.

22          78.     As part of the defendants’ agreement, Celestron’s CEO Mr. Lupica would become

23   the CEO of Meade once the acquisition was finalized. Indeed, this is what took place once Sunny

24   acquired Meade – Mr. Lupica was installed as Meade’s CEO where he then replaced the existing

25   management with officers from Celestron. Mr. Lupica acted as a conduit of information between

26   Sunny and Synta.

27          79.     After Sunny acquired Meade, Sunny and Synta maintained their agreement not to

28   compete with each other. For example, in a December 12, 2013 email thread between the principals

                                                  16                          Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 21 of 86



 1   of Synta and Sunny, Mr. Shen (Synta) wrote to Mr. Ni (Sunny) to work out what he refers to as a
 2   “tacit understanding” with Celestron’s CEO about not competing against Celestron for sales to
 3   Costco:
 4

 5

 6

 7

 8

 9

10           80.     Synta and Sunny’s conspiracy removed Meade as a competitor, blocked JOC from
11   strengthening its position as a competitor through an acquisition of Meade, increased market
12   concentration, and solidified their monopoly power. Ultimately, Synta and Sunny reduced
13   competition in the telescope manufacturing and distribution market in the United States through
14   Sunny’s acquisition of Meade.
15           F.      Defendants Colluded to Sabotage a Competitor
16           81.     The Orion Litigation was triggered by Synta and Sunny interfering with its
17   competitor Orion’s attempt to acquire certain valuable assets, such as telescopes.com, from online
18   retailer Hayneedle (“Hayneedle Assets”). The defendants and their co-conspirators sabotaged
19   Orion’s efforts in 2014 to acquire the Hayneedle Assets by simultaneously cutting off Orion’s lines
20   of credit to coerce it into dropping its bid to acquire the assets.
21           82.     On May 12, 2014, Orion sent Hayneedle a letter of intent to purchase the Hayneedle
22   Assets. On June 14, 2014, Synta sent Orion an email that ended Orion’s line of credit, stating: “if
23   Orion really buys Hayneedle, this will be the beginning of hazard, we could not trust Orion’s credit
24   any more.” Synta then forwarded this email to Sunny and asked it to follow Synta’s lead in cutting
25   off Orion’s line of credit. Subsequently, Sunny sent a nearly identical email withdrawing Orion’s
26   line of credit. By doing so, Sunny and Synta interfered with Orion’s efforts to purchase the
27   Hayneedle Assets that would have allowed it to more effectively compete in the telescopes market
28   in the United States.

                                                    17                        Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 22 of 86



 1            G.    Defendants’ Anticompetitive Conduct Involved Agreements to Fix Prices and
                    Allocate the Telescope Markets
 2

 3            83.   In the Orion Litigation, evidence revealed that the defendants engaged in a

 4   conspiracy to fix prices for consumer telescopes, to allocate the consumer telescope market,

 5   illegally acquired assets, and unlawfully monopolized and/or attempted to monopolize the

 6   manufacturing and distribution market for consumer telescopes. They leveraged cooperation and

 7   control of the consumer telescope manufacturing market to takeover the distribution market through

 8   their syndicate of companies. The defendants’ anticompetitive conduct includes, without limitation

 9   in the consumer telescopes market: (a) price fixing; (b) agreeing to allocate the market; (c) colluding

10   to facilitate Sunny’s acquisition of Meade; (c) exchanging non-public, material information with

11   each other, such as Meade’s intellectual property, business plans, and product pricing strategies;

12   and (d) engaging in a conspiracy to assist each other’s concentration and maintenance of monopoly

13   power.

14            84.   The defendants and their co-conspirators coordinated and agreed to fix prices part

15   of their unlawful agreements. Their objective was to avoid direct competition with each other’s

16   products and created ways to protect each other from further competition. Mr. Lupica wrote that

17   the purpose of this collective agreement was for the four companies—Sunny, Synta, Celestron, and

18   Meade—to “dominate the telescope industry.”

19            85.   In charging certain distributors, Synta and Sunny negotiate together on how much

20   to charge and then fix the price. As Chairman Shen (Synta) wrote to Sunny: “we do not need to

21   wage a price war” and explained that “suspension of supply” was the best joint strategy. “Price war

22   is a self-imposed destruction. Our pricing strategy of sales should not be altered, even when Orion

23   lowers its prices, we would reduce sales volume rather following suit blindly.”

24            86.   Synta and Sunny discussed and agreed on the price to charge distributors. For

25   example, Joyce Huang (Synta) told James Chiu (Sunny) that Sunny’s “payment terms should be

26   the same with Suzhou [Synta].”

27

28

                                                   18                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 23 of 86



 1

 2

 3

 4

 5

 6

 7

 8
            87.     Synta and Sunny also conspired with Celestron to steal competitors’ key business
 9
     information. Sunny sells products to Celestron’s competitors, and then provided Celestron with
10
     material business information about its competitors, such as product pricing, credit agreements, and
11
     order forecasts. In May 2015, for example, Sunny provided several years’ worth of Orion order
12
     information to Celestron’s CEO.
13

14

15

16

17

18

19

20

21          88.     In a deposition, Mr. Chiu testified under oath that the type of information that he

22   shared with Celestron are trade secrets:

23          Q. How about the volume of business that a customer does with Ningbo Sunny? Is
24          that a trade secret, too?
            A. Certainly, that’s also a trade secret.
25          Q. How about even the fact that somebody is buying from Ningbo Sunny, is that a
            trade secret?
26          A. I consider it a trade secret.
27          89.     Documents also reveal that defendants and their co-conspirators agreed to allocate

28   the telescope markets. James Chiu (Sunny) wrote to Sylvia Shen to discuss “how to avoid conflict

                                                   19                         Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 24 of 86



 1   with Celestron products” and wrote that “[i]f the customer visits our factory and confirms their
 2   intention to cooperate with us, we will consider the strategy of separation from Celestron products
 3   or adopt different product prices to protect Celestron.”
 4          90.      Mr. Chiu (Sunny) also wrote that Sunny “will take prompt action to avoid conflict
 5   in the astronomical market” including “abandoning the small OEM customers so as to protect big
 6   customers.”
 7          91.     In another email, Chairman Shen (Synta) wrote to Mr. Anderson (Celestron): “The
 8   best way in the future is to divide the products and sell them into different markets to reduce
 9   conflicts.”
10          92.     As Chairman Shen (Synta) explained in an email describing Chairman Ni (Sunny):
11   “Director Ni will not be a competitor and is trustworthy when it comes to business.”.
12          93.     Defendants and their co-conspirators sought to help Celestron dominate the
13   consumer telescope market in the United States. To achieve this objective, Sunny/Meade agreed
14   not to compete against Celestron. As a Meade executive wrote to Meade’s CEO: “Mr. Ni . . . doesn’t
15   want to disrupt Synta’s business. However, this promo will not be disruptive to Celestron business.”
16          94.     By reducing competition in the relevant market and by their unlawful agreements,
17   defendants and their co-conspirators coordinate and set supracompetitive prices beyond what they
18   could command in a competitive market. They seek to avoid competition with each other and
19   develop strategies to do so. As described in emails, this collective action enables them to “dominate
20   the telescope industry” and avoid waging a “price war” that would harm their monopoly profits.
21
            H.      Defendants’ Conduct Has Caused Antitrust Injury to Plaintiffs and Class
22                  Members

23          95.     Defendants’ and their co-conspirators’ actions have injured the plaintiffs and the
24   relevant markets. Defendants’ and their co-conspirators’ conduct has resulted in fewer choices for
25   consumers in the telescopes market. This has injured plaintiffs and Class members by causing
26   arbitrarily inflated and supracompetitive prices for telescopes. The defendants’ conduct had the
27   following effects, among others:
28

                                                   20                          Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 25 of 86



 1                  a.   The number of manufacturers and products for consumer telescopes and
 2                       accessories has been reduced as a result of Synta’s acquisition of Celestron and
 3                       Sunny’s acquisition of Meade;
 4                  b.   There have been no new meaningful entrants into the consumer telescope
 5                       market for a decade and many independent distributors have gone out of
 6                       business because of Synta and Sunny’s collusion;
 7                  c.   Price competition for telescopes has been restrained or eliminated;
 8                  d.   Telescope prices have been fixed, raised, maintained or stabilized at artificially
 9                       inflated prices;
10                  e.   Indirect purchasers of telescopes have been deprived of purchasing telescopes
11                       in a competitive market; and
12                  f.   Indirect purchasers of telescopes paid artificially inflated prices.
13          96.     In particular, for products where Synta and Sunny agreed to divide the telescope
14   manufacturing market between them, price competition has been restrained or eliminated. By virtue
15   of their agreement, telescope manufacturing output has been restricted, and the prices of telescopes
16   have been fixed, raised, stabilized or maintained at artificially inflated levels, and purchasers of
17   telescopes, such as the plaintiffs and Class members, have been deprived of purchasing products in
18   a competitive market.
19          97.     Sunny’s acquisition of Meade reduced consumer choice, competition and
20   innovation. After Sunny acquired Meade, Meade has not significantly competed with Celestron.
21   Moreover, the acquisition of Meade prevented companies that are trying to compete against
22   defendants, such as JOC, from obtaining a potential manufacturing facility and intellectual property
23   that would have increased competition.
24          98.     In addition, the absence of replacement suppliers following Sunny’s dismantling of
25   Meade’s manufacturing capabilities shows that the barriers to entry combined with the defendants’
26   anticompetitive conduct have effectively foreclosed competition in the manufacturing market.
27          99.     In the distribution market, defendants’ conduct has restrained or eliminated price
28   competition, particularly for products where defendants have agreed to divide the market between

                                                   21                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 26 of 86



 1   them. By fixing prices and credit terms so that competitors pay substantially more than Celestron,
 2   and by sharing competitor distributor’s confidential business information with Celestron,
 3   defendants and their co-conspirators have prevented independent distributors from fairly competing
 4   against Celestron and putting pressure to lower prices.
 5          100.    Through their domination of the supply chain and unlawful agreements, defendants
 6   have effectively prevented new market entrants at the distribution level, and forced many
 7   distributors to go out of business, thereby continuing to inhibit and restrict competition and injuring
 8   consumers like plaintiffs.
 9          101.    As a result of the conduct alleged herein, during the Class Period, plaintiffs and the
10   members of the Classes paid supracompetitive prices for telescopes. Telescope distributors and
11   retailers passed on inflated prices to plaintiffs and the Class members. Those overcharges have
12   unjustly enriched the defendants.
13          102.    The antitrust laws were meant to punish and prevent these types of antitrust injuries.
14          103.    Telescopes follow a traceable physical chain of distribution from the defendants to
15   plaintiffs and Class members – any cost change attributable to telescopes can be traced through the
16   chain of distribution to plaintiffs and Class members.
17          104.    Telescope prices can be traced to show that price changes paid by direct purchasers
18   affect prices paid by indirect purchasers. Here, the inflated prices of telescopes resulting from the
19   defendants’ price-fixing conspiracy have been passed on to plaintiffs and the other Class members
20   by distributors and retailers. The precise amount of the overcharge affecting telescope prices can
21   be measured and quantified. Commonly used and well-accepted economic models can be used to
22   measure both the extend and the amount of the supra-competitive charge passed through the chain
23   of distribution. Thus, the economic harm to plaintiffs and Class members can be quantified.
24          105.    Plaintiffs and Class members have sustained injury to their property as a result of
25   the defendants’ violations of the antitrust, consumer protection, and unjust enrichment laws. They
26   have paid higher prices for telescopes than they would have paid in the absence of the defendants’
27   illegal conduct and, as a result, have suffered damages in an amount not yet determined.
28

                                                   22                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 27 of 86



 1          I.      The Consumer Telescope Market is Vulnerable to The Conduct Alleged
 2          106.    The consumer telescope manufacturing and distribution markets are vulnerable to
 3   price-fixing agreements given their structure and characteristics that make collusion more likely in
 4   these markets. These markets, specifically, have: (1) high barriers to entry; (2) high concentration;
 5   and (3) inelastic demand.
 6                  1.      High Barriers to Entry in the Relevant Markets
 7          107.    Ordinarily, one would expect to see new entrants in a market with supracompetitive
 8   prices. Where there are significant barriers to entry, however, new entrants are less likely to enter
 9   the market. These barriers to entry contribute to the formation and maintenance of a monopoly.
10          108.    In the telescope manufacturing and distribution markets, there are high barriers to
11   entry that make it more costly and time-intensive for new competitors to enter the market, such as
12   multi-million dollar costs associated with manufacturing plants and equipment, energy,
13   transportation, distribution infrastructure, skilled labor, and customer goodwill.
14          109.    The substantial barriers to entry allow the defendants and their co-conspirators to
15   hold their grip on supply and maintain supracompetitive prices. First, manufacturing telescopes
16   requires large capital investments. There are too few independent distributors for an independent
17   manufacturer to enter the market and be profitable. Second, manufacturing telescopes requires
18   intellectual property rights, such as patents on telescope software used to detect and track celestial
19   objects that is popular in the consumer market. Sunny’s acquisition of Meade, the result of collusion
20   between defendants, blocked competitors from gaining access to intellectual property that might
21   have resulted in an independent manufacturer successfully competing with Sunny or Synta with
22   this technology.
23          110.    Furthermore, the absence of replacement suppliers following Sunny’s dismantling
24   of Meade’s manufacturing capabilities shows that the barriers to entry combined with the
25   defendants’ anticompetitive conduct have effectively foreclosed competition in the manufacturing
26   market.
27

28

                                                   23                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 28 of 86



 1                   2.     The Relevant Markets are Highly Concentrated
 2          111.     A highly concentrated market is more susceptible to anticompetitive conduct, such
 3   as collusion.
 4          112.     Defendants and their co-conspirators control 80 percent of the consumer telescope
 5   manufacturing market globally.
 6          113.     Defendants and their co-conspirators control 80 percent of the consumer telescope
 7   distribution market in the United States.
 8          114.     The consumer telescope manufacturing market was not always highly concentrated.
 9   Through their collusion, however, Sunny and Synta concentrated their power in the market by
10   preventing competitors from entering the market so as to ensure they would become the primary
11   source of consumer telescopes.
12          115.     Sunny and Synta also conspired to leverage their collective market power in the
13   consumer telescope manufacturing market to control the consumer telescope distribution market.
14          116.     When Sunny acquired Meade—with the help of Synta, Celestron and their co-
15   conspirators—the defendants removed Meade as a competitor from the distribution market.
16   Following the acquisition, Celestron and Meade have not seriously competed with each other.
17          117.     Moreover, Sunny and Synta concentrated their control of the distribution market by
18   engaging in a conspiracy to fix prices and unlawful agreements not to compete with each other.
19   Specifically, Synta and Sunny offered supply to Celestron at prices below, and with better credit
20   terms, than those offered to distributors outside of their syndicate of companies. Without
21   meaningful sources of supply beyond Sunny and Synta, prices in the distribution market for
22   consumer telescopes were artificially inflated. As a result, plaintiffs and the Class members had no
23   choice but to pay the supracompetitive prices caused by the defendants and their co-conspirators’
24   unlawful conduct.
25                   3.     Demand is Inelastic for Consumer Telescopes
26          118.     Demand is “inelastic” if increasing the product price results in only a small decline
27   in sales of that product. Inelastic demand is typically the result of there being few choices for
28

                                                    24                         Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 29 of 86



 1   consumers to purchase an alternative, cheaper product of similar quality. Thus, consumers will
 2   continue to purchase the product despite a price increase.
 3          119.    To profit from their anticompetitive conduct that resulted in higher prices for
 4   consumer telescopes, demand must be relatively inelastic. Otherwise, the higher prices would result
 5   in consumers purchasing cheaper alternatives, resulting in a decline in sales, revenue, and profit.
 6          120.    The consumer telescope market has inelastic demand with insufficient substitutes
 7   that allowed defendants to raise their prices and profit from their collusion.
 8   III.   CLASS ACTION ALLEGATIONS
 9          121.    Plaintiffs bring this action on behalf of themselves and as a class action seeking
10   equitable and injunctive relief on behalf of the following classes (“Nationwide Injunctive Class”)
11   under Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2):
12          All persons and entities who indirectly purchased a telescope for their own use and
            not for resale that was manufactured or sold by the defendants or their co-
13
            conspirators, or any current or former affiliate thereof, during the period from and
14          including the date of Synta’s acquisition of Celestron in 2005 through such time as
            class notice is given in this action.
15

16          122.    Plaintiffs also bring thing this action on behalf of themselves and as a nationwide

17   class of Indirect Purchaser States under Rule 23(a) and (b)(2), seeking damages under California

18   state antitrust and consumer protection laws and common law unjust enrichment on behalf of the

19   following class (“Damages Class”):

20          All persons and entities who indirectly purchased a telescope for their own use and
            not for resale in one of the Indirect Purchaser States that was manufactured or sold
21          by the defendants or their co-conspirators, or any current or former affiliate thereof,
22          during the period from and including the date of Synta’s acquisition Celestron in
            2005 through such time class notice is given in this action.
23

24          123.    The “Indirect Purchaser States” are: Arizona, Arkansas, California, Connecticut,

25   Connecticut, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts,

26   Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New

27   Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South

28   Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin.

                                                   25                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 30 of 86



 1          A.      California Law Should Apply to the Nationwide Indirect Purchaser States’
                    Damages Class
 2

 3          124.    The application of California law to a class of indirect purchasers from the Indirect

 4   Purchaser States is appropriate here where the defendants and their co-conspirators can be found in

 5   California or have their principal places of business in California; many key witnesses reside in

 6   California; the defendants and their co-conspirators coordinating their conspiracy in California; and

 7   the defendants and their co-conspirators had substantial sales in California. Thus, it is appropriate

 8   to apply California law.

 9                  1.      Defendants and Their Co-Conspirators Located in California and
                            Coordinated the Conspiracy from California
10

11          125.    Other than the foreign entities, the primary corporate entities that furthered the

12   conspiracy maintained their principal place of business in California or were incorporated in

13   California.

14          126.    Defendant Celestron is headquartered in Southern California and maintains its

15   principal place of business there. Celestron’s acts in furtherance of the conspiracy took place in

16   California.

17          127.    Defendant Sky-Watcher is headquartered in Southern California and maintains its

18   principal place of business there. Sky-Watcher USA’s acts in furtherance of the conspiracy took

19   place in California.

20          128.    Co-conspirator Meade is headquartered in Southern California and maintains its

21   principal place of business there. Meade’s acts in furtherance of the conspiracy took place in

22   California. When Sunny acquired Meade in 2013, Meade had more than 10 different legal entities

23   formed in California that paid state taxes each year, including Meade Instruments Holding Corp.

24   Meade Coronado Holding Corp., MTSC Holding Corp., MC Holding Corp., Meade Instruments

25   Europe Corp., Meade.com and Coronado Instruments, Inc., among others.

26

27

28

                                                  26                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 31 of 86



 1                    2.      Individuals Engaged in the Conspiracy in California
 2          129.      Chairman Shen regularly comes to California and other places in the United States
 3   to meet with Synta’s distributors. Chairman Shen’s acts in furtherance of the conspiracy took place
 4   in California.
 5          130.      Joe Lupica—former CEO of Celestron and Meade—resides in California. Mr.
 6   Lupica’s acts in furtherance of the conspiracy took place in California.
 7          131.      Corey Lee, Celestron’s CEO, resides in California. Mr. Lee’s acts in furtherance of
 8   the conspiracy took place in California.
 9                    3.      Orion, a Target of the Conspiracy, is Located in California
10          132.      A jury delivered a verdict in favor of Orion, finding that it was harmed by the
11   conspiracy alleged herein.
12          133.      Orion, which competes with Sunny and Synta, both as a manufacturer and as a
13   distributor of consumers telescopes, maintains corporate offices and a retail store in Northern
14   California.
15                    4.      Defendants and Their Co-Conspirators Targeted California Residents
16          134.      Defendants and their co-conspirators directed their conduct at persons and activities
17   within California. Synta, for example, manufactures a large proportion of products for Orion, which
18   is located in California.
19          135.      Many of the Class members are located in California. California has more than
20   seventy amateur astronomy clubs which, on information and belief, is more than any other state.
21          136.      Defendants have violated California antitrust and consumer protection laws, and
22   California has an interest in both protecting California consumers and in punishing companies, like
23   the defendants, that operate within its borders and violate its laws.
24          B.        In the Alternative, Plaintiffs Will Seek to Certify State Damages Classes
25          137.      In the alternative, if California law is not applied to class members’ claims, plaintiffs
26   will seek certification of classes asserting damages under the antitrust statutes and/or consumer
27   protection statutes of the following Indirect Purchaser States (collectively, the “State Damages
28   Classes”):

                                                     27                            Case No. 5:20-cv-04823
                                                  COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 32 of 86



 1        Arizona: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Arizona that was manufactured or sold by the defendants
 2        or their co-conspirators, or any current or former affiliate thereof, during the period
 3        from and including the date of Synta’s acquisition of Celestron in 2005 through such
          time as class notice is given in this action.
 4
          Arkansas: All persons and entities who indirectly purchased a telescope for their
 5        own use and not for resale in Arkansas that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
 6        the period from and including the date of Synta’s acquisition of Celestron in 2005
          through such time as class notice is given in this action.
 7

 8        California: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in California that was manufactured or sold by the
 9        defendants or their co-conspirators, or any current or former affiliate thereof, during
          the period from and including the date of Synta’s acquisition of Celestron in 2005
10        through such time as class notice is given in this action.
11        Connecticut: All persons and entities who indirectly purchased a telescope for their
12        own use and not for resale in Connecticut that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
13        the period from and including the date of Synta’s acquisition of Celestron in 2005
          through such time as class notice is given in this action.
14
          District of Columbia: All persons and entities who indirectly purchased a telescope
15        for their own use and not for resale in District of Columbia that was manufactured
          or sold by the defendants or their co-conspirators, or any current or former affiliate
16
          thereof, during the period from and including the date of Synta’s acquisition of
17        Celestron in 2005 through such time as class notice is given in this action.

18        Florida: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Florida that was manufactured or sold by the defendants or
19        their co-conspirators, or any current or former affiliate thereof, during the period
          from and including the date of Synta’s acquisition of Celestron in 2005 through such
20        time as class notice is given in this action.
21
          Hawaii: All persons and entities who indirectly purchased a telescope for their own
22        use and not for resale in Hawaii that was manufactured or sold by the defendants or
          their co-conspirators, or any current or former affiliate thereof, during the period
23        from and including the date of Synta’s acquisition of Celestron in 2005 through such
          time as class notice is given in this action.
24
          Illinois: All persons and entities who indirectly purchased a telescope for their own
25
          use and not for resale in Illinois that was manufactured or sold by the defendants or
26        their co-conspirators, or any current or former affiliate thereof, during the period
          from and including the date of Synta’s acquisition of Celestron in 2005 through such
27        time as class notice is given in this action.

28

                                                28                           Case No. 5:20-cv-04823
                                             COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 33 of 86



 1        Iowa: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Iowa that was manufactured or sold by the defendants or
 2        their co-conspirators, or any current or former affiliate thereof, during the period
 3        from and including the date of Synta’s acquisition of Celestron in 2005 through such
          time as class notice is given in this action.
 4
          Kansas: All persons and entities who indirectly purchased a telescope for their own
 5        use and not for resale in Kansas that was manufactured or sold by the defendants or
          their co-conspirators, or any current or former affiliate thereof, during the period
 6        from and including the date of Synta’s acquisition of Celestron in 2005 through such
          time as class notice is given in this action.
 7

 8        Maine: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Maine that was manufactured or sold by the defendants or
 9        their co-conspirators, or any current or former affiliate thereof, during the period
          from and including the date of Synta’s acquisition of Celestron in 2005 through such
10        time as class notice is given in this action.
11        Massachusetts: All persons and entities who indirectly purchased a telescope for
12        their own use and not for resale in Massachusetts that was manufactured or sold by
          the defendants or their co-conspirators, or any current or former affiliate thereof,
13        during the period from and including the date of Synta’s acquisition of Celestron in
          2005 through such time as class notice is given in this action.
14
          Michigan: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in Michigan that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
16
          the period from and including the date of Synta’s acquisition of Celestron in 2005
17        through such time as class notice is given in this action.

18        Minnesota: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Minnesota that was manufactured or sold by the
19        defendants or their co-conspirators, or any current or former affiliate thereof, during
          the period from and including the date of Synta’s acquisition of Celestron in 2005
20        through such time as class notice is given in this action.
21
          Mississippi: All persons and entities who indirectly purchased a telescope for their
22        own use and not for resale in Mississippi that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
23        the period from and including the date of Synta’s acquisition of Celestron in 2005
          through such time as class notice is given in this action.
24
          Missouri: All persons and entities who indirectly purchased a telescope for their
25
          own use and not for resale in Missouri that was manufactured or sold by the
26        defendants or their co-conspirators, or any current or former affiliate thereof, during
          the period from and including the date of Synta’s acquisition of Celestron in 2005
27        through such time as class notice is given in this action.

28

                                                29                           Case No. 5:20-cv-04823
                                             COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 34 of 86



 1        Montana: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Montana that was manufactured or sold by the
 2        defendants or their co-conspirators, or any current or former affiliate thereof, during
 3        the period from and including the date of Synta’s acquisition of Celestron in 2005
          through such time as class notice is given in this action.
 4
          Nebraska: All persons and entities who indirectly purchased a telescope for their
 5        own use and not for resale in Nebraska that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
 6        the period from and including the date of Synta’s acquisition of Celestron in 2005
          through such time as class notice is given in this action.
 7

 8        Nevada: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Nevada that was manufactured or sold by the defendants or
 9        their co-conspirators, or any current or former affiliate thereof, during the period
          from and including the date of Synta’s acquisition of Celestron in 2005 through such
10        time as class notice is given in this action.
11        New Hampshire: All persons and entities who indirectly purchased a telescope for
12        their own use and not for resale in New Hampshire that was manufactured or sold
          by the defendants or their co-conspirators, or any current or former affiliate thereof,
13        during the period from and including the date of Synta’s acquisition of Celestron in
          2005 through such time as class notice is given in this action.
14
          New Mexico: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in New Mexico that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
16
          the period from and including the date of Synta’s acquisition of Celestron in 2005
17        through such time as class notice is given in this action.

18        New York: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in New York that was manufactured or sold by the
19        defendants or their co-conspirators, or any current or former affiliate thereof, during
          the period from and including the date of Synta’s acquisition of Celestron in 2005
20        through such time as class notice is given in this action.
21
          North Carolina: All persons and entities who indirectly purchased a telescope for
22        their own use and not for resale in North Carolina that was manufactured or sold by
          the defendants or their co-conspirators, or any current or former affiliate thereof,
23        during the period from and including the date of Synta’s acquisition of Celestron in
          2005 through such time as class notice is given in this action.
24
          North Dakota: All persons and entities who indirectly purchased a telescope for
25
          their own use and not for resale in North Dakota that was manufactured or sold by
26        the defendants or their co-conspirators, or any current or former affiliate thereof,
          during the period from and including the date of Synta’s acquisition of Celestron in
27        2005 through such time as class notice is given in this action.

28

                                                30                           Case No. 5:20-cv-04823
                                             COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 35 of 86



 1        Oregon: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Oregon that was manufactured or sold by the defendants or
 2        their co-conspirators, or any current or former affiliate thereof, during the period
 3        from and including the date of Synta’s acquisition of Celestron in 2005 through such
          time as class notice is given in this action.
 4
          Rhode Island: All persons and entities who indirectly purchased a telescope for
 5        their own use and not for resale in Rhode Island that was manufactured or sold by
          the defendants or their co-conspirators, or any current or former affiliate thereof,
 6        during the period from and including the date of Synta’s acquisition of Celestron in
          2005 through such time as class notice is given in this action.
 7

 8        South Carolina: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in South Carolina that was manufactured or sold by
 9        the defendants or their co-conspirators, or any current or former affiliate thereof,
          during the period from and including the date of Synta’s acquisition of Celestron in
10        2005 through such time as class notice is given in this action.
11        South Dakota: All persons and entities who indirectly purchased a telescope for
12        their own use and not for resale in South Dakota that was manufactured or sold by
          the defendants or their co-conspirators, or any current or former affiliate thereof,
13        during the period from and including the date of Synta’s acquisition of Celestron in
          2005 through such time as class notice is given in this action.
14
          Tennessee: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in Tennessee that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
16
          the period from and including the date of Synta’s acquisition of Celestron in 2005
17        through such time as class notice is given in this action.

18        Utah: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Utah that was manufactured or sold by the defendants or
19        their co-conspirators, or any current or former affiliate thereof, during the period
          from and including the date of Synta’s acquisition of Celestron in 2005 through such
20        time as class notice is given in this action.
21
          Vermont: All persons and entities who indirectly purchased a telescope for their
22        own use and not for resale in Vermont that was manufactured or sold by the
          defendants or their co-conspirators, or any current or former affiliate thereof, during
23        the period from and including the date of Synta’s acquisition of Celestron in 2005
          through such time as class notice is given in this action.
24
          West Virginia: All persons and entities who indirectly purchased a telescope for
25
          their own use and not for resale in West Virginia that was manufactured or sold by
26        the defendants or their co-conspirators, or any current or former affiliate thereof,
          during the period from and including the date of Synta’s acquisition of Celestron in
27        2005 through such time as class notice is given in this action.

28

                                                31                           Case No. 5:20-cv-04823
                                             COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 36 of 86



 1          Wisconsin: All persons and entities who indirectly purchased a telescope for their
            own use and not for resale in Wisconsin that was manufactured or sold by the
 2          defendants or their co-conspirators, or any current or former affiliate thereof, during
 3          the period from and including the date of Synta’s acquisition of Celestron in 2005
            through such time as class notice is given in this action.
 4

 5          138.    The Nationwide Injunctive Class, Damages Class, and the State Damages Classes
 6   are referred to herein as the “Classes” unless otherwise indicated. Excluded from the Classes are
 7   the defendants and their co-conspirators, their parent companies, subsidiaries and affiliates, any
 8   unnamed co-conspirators, federal governmental entities and instrumentalities of the federal
 9   government, states and their subdivision, agencies and instrumentalities, and persons who
10   purchased telescopes directly. Plaintiffs reserve the right to amend the aforementioned definitions
11   if discovery and further investigation reveal that they should be expanded or otherwise modified.
12          139.    Plaintiffs brings this action as a class action pursuant to Rule 23:
13                  a.   Numerosity: The number of Class members is so large and geographically
14                       dispersed throughout the U.S. that the joinder of all its members is
15                       impracticable. The defendants have information in their control and possession
16                       that can be used to determine the total number of Class members. Plaintiffs
17                       believe that the number of Class members is in the tens of thousands.
18                  b.   Typicality: Plaintiffs’ claims are typical of the claims of the Class members
19                       and arise from the same practices and conduct that give rise to the claims of the
20                       Class members. Plaintiffs and the Class members have been injured by the
21                       same unlawful practices and conduct of defendants. Defendants practices and
22                       conduct injured all Class members in substantially identical fashion.
23                  c.   Adequacy: Plaintiffs will fairly and adequately protect the interests of the
24                       Class. Plaintiffs’ interests are not adverse or antagonistic to those of the other
25                       Class members. Plaintiffs’ counsel from Susman Godfrey is experienced in
26                       prosecuting consumer class actions and complex litigation, is committed to fair
27                       and robust competition, and will vigorously prosecute this action.
28

                                                   32                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 37 of 86



 1              d.    Commonality and Predominance: Numerous common issues of law and fact
 2                    common to the Class exist that predominate over questions that affect particular
 3                    Class members. Defendants’ conspiracy, which was generally applicable to all
 4                    Class members, makes class-wide relief appropriate. These common questions
 5                    of law and fact include, without limitation:
                       i. Whether the Manufacturing Market is a relevant product market;
 6
                       ii.   Whether the Distribution Market is a relevant product market;
 7
                      iii.   Whether the United States is a relevant geographic market for the
 8
                             Distribution Market;
 9                    iv.    Whether the Manufacturing Market is a global geographic market;
10                     v.    Whether defendants possess monopoly power in the relevant product

11                           markets;
                      vi.    The identity of the participants of the Conspiracy;
12
                     vii.    Whether defendants and their co-conspirators engaged in a combination
13
                             or conspiracy to fix, raise, maintain, or stabilize prices of telescopes sold
14
                             in the United States;
15                   viii.   The duration of defendants’ conspiracy and the acts carried out by the
16                           defendants and their co-conspirators in furtherance of the conspiracy;
17                    ix.    Whether plaintiffs and other Class members knew or suspected the
                             conspiracy or had any means to discover the conspiracy;
18
                       x.    Whether the defendants’ fraudulent concealed the existence of the
19
                             conspiracy from the plaintiffs and other Class members;
20
                      xi.    Whether the defendants’ conduct violated Section 1 of the Sherman Act;
21                   xii.    Whether the defendants’ conduct violated Section 2 of the Sherman Act;
22                   xiii.   Whether the defendants’ conduct violated state antitrust and/or consumer
23                           protection laws;

24                   xiv.    Whether defendants’ conduct caused the prices of telescopes sold in the
                             United States to be artificially fixed, raised, maintained, or stabilized at
25
                             noncompetitive prices;
26
                      xv.    Whether defendants’ and their co-conspirators’ conduct caused injury to
27                           the property of plaintiffs and the other Class members;
28

                                                33                            Case No. 5:20-cv-04823
                                             COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 38 of 86



 1                       xvi.   Whether plaintiffs and other Class members are entitled to equitable and
 2                              injunctive relief and, if so, the nature and extent of such relief.

 3                  e.    Superiority: A class action is warranted because requiring Class members to
 4                        pursue their claims individually would invite separate suits, which risks
 5                        inconsistent or varying adjudication, duplication of costs, attorneys’ fees, and
 6                        demands of judicial resources. Moreover, the expense and burden of individual
 7                        litigation makes it impracticable for the members of the Classes individually to
 8                        seek legal redress for defendants’ wrongful conduct. A class action will
 9                        promote an orderly and expeditions administration and adjudication of the
10                        Class claims, economies of time and expenses, and uniformity of adjudication.
11                        Plaintiffs know of no difficulty that will result from managing this litigation
12                        that would preclude maintaining it as a class action.
13   IV.    THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFFS’ CLAIMS
14
            A.      The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not
15                  and Could Not Discover Their Claims Until Recently

16          140.    The statute of limitations did not begin to run until, at the earliest, September 2019
17   when evidence of defendants’ conspiracy was first made public in the Orion Litigation. Plaintiffs
18   and Class members had no knowledge of the combination or conspiracy alleged herein, or of facts
19   sufficient to place them on constructive notice herein, until that date at the earliest.
20          141.    Plaintiffs and Class members had no direct contact or interaction with defendants.
21   They hey had no means from which they could have discovered the combination and conspiracy
22   alleged in this Complaint before September 2019.
23          142.    Prior to September 2019, no information in the public domain was available to
24   plaintiffs and Class members concerning the combination or conspiracy alleged herein. To the
25   extent any information was available in the public domain, defendants and their co-conspirators
26   denied the existence of the combination and conspiracy alleged herein.
27          143.    Plaintiffs and Class members are indirect purchasers of consumer telescopes who
28   did not purchase telescopes for resale. They did not have access to any facts or information
                                                    34                            Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 39 of 86



 1   concerning any aspect of the defendants or their co-conspirators’ dealings with competitors or
 2   direct purchasers, much less the fact that the defendants and their co-conspirators had engaged in
 3   the combination and conspiracy alleged herein.
 4          144.    Given the above, the statute of limitations as to plaintiffs’ and the Classes’ claims
 5   did not begin to run until, at the earliest, September 2019.
 6          B.      Fraudulent Concealment Tolled the Statute of Limitations
 7          145.    In the alternative, the statute of limitations should toll the plaintiffs and the Classes’’
 8   claims by the application of the doctrine of fraudulent concealment. Plaintiffs and Class members
 9   did not discover, and could not discover through reasonable diligence, the combination or the
10   conspiracy alleged herein until, at the earliest, September 2019 when evidence of defendants’
11   conspiracy became public in the Orion Litigation.
12          146.    Before September 2019, plaintiffs and Class members did not have knowledge of
13   the defendants’ unlawful conduct and did not know that they were paying supra-competitive
14   telescope prices throughout the United States during the Class Period. Plaintiffs and Class members
15   had no information, actual or constructive, available to them that suggested they were being injured
16   by the defendants’ unlawful conduct.
17          147.    The defendants’ affirmative acts alleged herein, including acts in furtherance of the
18   conspiracy, were wrongfully concealed and carried out so as to avoid detection. The following are
19   illustrative examples of defendants’ fraudulent concealment:
20          148.    Synta and Sunny attempted to conceal the existence of their transactions in
21   connection with Sunny’s acquisition of Meade. David Anderson revealed in an email recently
22   disclosed in pending litigation that “Since July Celestron has made $10 million in anticipated
23   payments to Sunny. This represents a majority of the monies that will be paid to Sunny this year.
24   If Celestron continues with this payment pattern it will need to disclose this arrangement to its
25   auditors and its bank. Though we see this as temporary an outside group (such as the bank or
26   auditing firm) will interpret it as a significant change due to the fact that the majority of payments
27   for the last 7 months were made in anticipation with no discernable benefit to Celestron.”
28

                                                    35                            Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 40 of 86



 1            149.   Additionally, when the FTC inquired into whether Chairman Shen (Synta) was
 2   involved in Sunny’s acquisition of Meade, Sunny’s counsel Robert Magelnicki represented to the
 3   FTC that “except for the limited advice to Peter Ni regarding how to acquire a U.S. company . . . ,
 4   David Shen has no role in the proposed acquisition of Meade[.]” This statement was false given
 5   that Chairman Ni (Sunny) and Chairman Shen (Synta) had previously agreed that Chairman Shen
 6   and his companies would provide financial support to Sunny in connection with the Meade
 7   acquisition.
 8            150.   Furthermore, as part of Synta and Sunny’s collusion regarding Meade, Celestron
 9   took equity in Meade, which is memorialized in defendants and their co-conspirators’ shadow
10   books.
11            151.   In addition to the foregoing acts of fraudulent concealment, by their very nature, the
12   defendants’ anticompetitive conspiracy and unlawful combinations were inherently self-
13   concealing. Telescopes are not exempt from antitrust regulation and, thus, plaintiffs and Class
14   members reasonably believed the consumer telescopes industry to be a competitive industry. On
15   information and belief, the defendants met and communicated in secret and agreed to keep the facts
16   about its collusive conduct from being discovered by any member of the public or by distributors,
17   retailers, and other direct purchasers with whom they did business. Accordingly, a reasonable
18   person under the circumstances would not have been alerted to begin to investigate the legitimacy
19   of the defendants’ telescope prices before September 2019, at the earliest.
20            152.   Plaintiffs and the Class members could not have discovered the conspiracy or
21   combination alleged herein, prior to September 2019, by the exercise of reasonable diligence
22   because of the deceptive actions used by the defendants and their co-conspirators to avoid detection
23   of, and fraudulently conceal, their contract, combination, or conspiracy.
24            153.   Because the alleged combination or conspiracy alleged herein was self-concealing
25   and affirmatively concealed by the defendants and their co-conspirators, plaintiffs and Class
26   members s had no knowledge of the alleged conspiracy, or of any facts or information that would
27   have caused a reasonably diligent person to investigate whether a conspiracy existed, until, at the
28

                                                   36                            Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 41 of 86



 1   earliest, September 2019 when evidence of defendants’ conspiracy was first made public in the
 2   Orion Litigation.
 3           154.    For these reasons, the statute of limitations applicable to plaintiffs and the Classes’
 4   claims was tolled and did not begin to run until September 2019.
 5   V.      CLAIMS FOR RELIEF
 6                                      FIRST CLAIM FOR RELIEF
 7                         Violation of Section 1 of the Sherman Act (15 U.S.C. §1)
                         (on behalf of Plaintiffs and the Nationwide Injunctive Class)
 8

 9           155.    Plaintiff repeat and reallege the allegations of the preceding paragraphs as if fully
10   set forth herein.
11           156.    Defendants and their co-conspirators engaged in a contract, combination, or
12   conspiracy in unreasonable restraint of trade in violation of Section 1 of the Sherman Act (15 U.S.C.
13   § 1).
14           157.    Defendants’ actions in furtherance of, their and their co-conspirators’ contract,
15   combination, or conspiracy were authorized, ordered, or done by their officers, agents, employees,
16   or representatives while actively engaged in the management of their affairs.
17           158.    During the Class Period, defendants and their co-conspirators entered into a
18   continuing agreement, understanding and conspiracy in restraint of trade to artificially fix, raise,
19   stabilize, and control prices for telescopes, thereby creating anticompetitive effects.
20           159.    The anticompetitive acts were intentionally directed at the United States market for
21   telescopes and had a substantial and foreseeable effect on interstate commerce by raising and fixing
22   prices for telescopes throughout the United States.
23           160.    The conspiratorial acts and combinations have caused unreasonable restraints in the
24   market for telescopes.
25           161.    As a result of the defendants’ unlawful conduct, plaintiffs and other similarly
26   situated indirect purchasers in the Nationwide Injunctive Class who purchased telescopes have been
27   harmed by being forced to pay inflated, supra-competitive prices for telescopes.
28

                                                    37                           Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 42 of 86



 1             162.    In formulating and carrying out the alleged agreement, understanding and
 2   conspiracy, the defendants and their co-conspirators did those things that they combined and
 3   conspired to do, including but not limited to the acts, practices and course of conduct set forth
 4   herein.
 5             163.    The defendants and their co-conspirators’ conspiracy had the following effects,
 6   among others:
 7                     a.     Price competition in the market for telescopes has been restrained, suppressed,
 8                            and/or eliminated in the United States;
 9                     b.     Prices for telescopes sold by the defendants and their co-conspirators have been
10                            fixed, raised, maintained, and stabilized at artificially high, non-competitive
11                            levels throughout the United States; and
12                     c.     Plaintiffs and members of the Nationwide Injunctive Class who purchased
13                            telescopes indirectly from the defendants and their co-conspirators have been
14                            deprived of the benefits of free and open competition.
15             164.    Plaintiffs and members of the Nationwide Injunctive Class have been injured and
16   will continue to be injured in their business and property by paying more for telescopes purchased
17   indirectly from the defendants and their co-conspirators than they would have paid and will pay in
18   the absence of the conspiracy.
19             165.    The alleged contract, combination, or conspiracy is a per se violation of the federal
20   antitrust laws.
21             166.    Plaintiffs and members of the Nationwide Injunctive Class are entitled to an
22   injunction against the defendants, preventing and restraining the violations alleged herein.
23                                       SECOND CLAIM FOR RELIEF
24                                   Violation of Section 2 of the Sherman Act
                            (on behalf of Plaintiffs and the Nationwide Injunctive Class)
25

26             167.    Plaintiffs repeat and reallege the allegations of the Paragraphs above as is fully set
27   forth herein.
28

                                                       38                          Case No. 5:20-cv-04823
                                                    COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 43 of 86



 1          168.    The relevant market is the consumer telescope manufacturing market globally and
 2   distribution market in the United States.
 3          169.    The defendants and their co-conspirators have monopoly power in both the
 4   manufacturing market and the distribution market through:
 5                  a.   Synta’s acquisition of Celestron in 2005;
 6                  b.   Synta facilitating Sunny’s acquisition of Meade in 2013, thereby eliminating
 7                       Meade as a competitor manufacturer and distributor and increasing market
 8                       concentration;
 9                  c.   Synta and Sunny agreeing to allocating the consumer telescope market such
10                       that Synta manufacturers higher-end products and Sunny manufacturers lower-
11                       end products;
12                  d.   Synta and Sunny agreeing to not to bid on RFQs for each other’s product
13                       offerings;
14                  e.   Synta and Sunny exchanging their intellectual property and material, non-
15                       public information with each other, thereby enabling them to coordinate prices
16                       and strategies; and
17                  f.   Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
18                       property and material, non-public information with each other, thereby
19                       enabling them to coordinate prices and strategies.
20          170.    The defendants and their co-conspirators have willfully acquired or maintained their
21   monopoly in the consumer telescope market through the aforementioned conduct plus:
22                  a.   Colluding to prevent JOC from acquiring Meade;
23                  b.   Making false representations to the FTC regarding Synta’s involvement in
24                       Sunny’s acquisition of Meade; and
25                  c.   Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
26          171.     The defendants’ acquisition or maintenance of its monopoly in the consumer
27   telescope market is not a result of growth or development as a consequence of a superior product,
28   business acumen, or historic accident, but is the result of the unlawful conduct alleged herein.

                                                    39                         Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 44 of 86



 1           172.    There is no procompetitive justification for the defendants’ anticompetitive conduct
 2   that outweighs its anticompetitive effects; namely, the foreclosure of competition in the consumer
 3   telescopes market. Any possible procompetitive benefits for such conduct could have been obtained
 4   by less restrictive alternatives.
 5           173.    The defendants’ willful acquisition or maintenance of its monopoly in the consumer
 6   telescopes market injured, and continues to injure, plaintiffs and members of the Nationwide Class
 7   in their property by:
 8                   a.     Restricting output and limiting consumer choice in the consumer telescope
 9                          market; and
10                   b.     Forcing plaintiffs and members of the Nationwide Class to pay artificially high,
11                          supracompetitive prices for telescopes.
12           174.    The injury to plaintiffs and members of the Nationwide Class was a foreseeable
13   consequence of the defendants’ willful acquisition or maintenance of its monopoly in the consumer
14   telescope market.
15           175.    Plaintiffs and members of the Nationwide Class have suffered irreparable harm and
16   do not have an adequate remedy at law. Accordingly, plaintiffs and members of the Nationwide
17   Class seek injunctive and equitable relief.
18                                        THIRD CLAIM FOR RELIEF
19                          Violation of Section 2 of the Sherman Act (15 U.S.C. §2)
                          (on behalf of Plaintiffs and the Nationwide Injunctive Class)
20

21           176.    Plaintiffs repeat and reallege the allegations of the Paragraphs above as if fully set
22   forth herein.
23           177.    The relevant market is the consumer telescope manufacturing market globally and
24   distribution market in the United States.
25           178.    The defendants have attempted to monopolize the consumer telescope market
26   through:
27                   a.     Synta’s acquisition of Celestron in 2005;
28

                                                      40                         Case No. 5:20-cv-04823
                                                   COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 45 of 86



 1                   b.   Synta facilitating Sunny’s acquisition of Meade in 2013, thereby eliminating
 2                        Meade as a competitor manufacturer and distributor and increasing market
 3                        concentration;
 4                   c.   Synta and Sunny agreeing to allocating the consumer telescope market such
 5                        that Synta manufacturers higher-end products and Sunny manufacturers lower-
 6                        end products;
 7                   d.   Synta and Sunny agreeing to not to bid on RFQs for each other’s product
 8                        offerings;
 9                   e.   Synta and Sunny exchanging their intellectual property and material, non-
10                        public information with each other, thereby enabling them to coordinate prices
11                        and strategies; and
12                   f.   Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
13                        property and material, non-public information with each other, thereby
14                        enabling them to coordinate prices and strategies.
15           179.    The defendants have willfully engaged in predatory or anticompetitive conduct with
16   the specific intent of monopolizing the consumer telescope market through the aforementioned
17   conduct plus:
18                   a.   Colluding to prevent JOC from acquiring Meade;
19                   b.   Making false representations to the FTC regarding Synta’s involvement in
20                        Sunny’s acquisition of Meade; and
21                   c.   Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
22           180.    The anticompetitive conduct described herein undertaken by the defendants create
23   a dangerous probability that the defendants will achieve monopoly power in the consumer telescope
24   market. Any possible procompetitive benefits for such conduct could have been obtained by less
25   restrictive alternatives.
26           181.    The defendants’ predatory and anticompetitive conduct described herein, which was
27   done with the intent of monopolizing the consumer telescope market, injured, and continues to
28   injure, plaintiffs and members of the Nationwide Class in their property by:

                                                   41                          Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 46 of 86



 1                   a.     Restricting output and limiting consumer choice in the consumer telescope
 2                          market; and
 3                   b.     Forcing plaintiffs and members of the Nationwide Class to pay artificially high,
 4                          supracompetitive prices for telescopes.
 5          182.     The injury to plaintiffs and members of the Nationwide Class was a foreseeable
 6   consequence of the defendants’ predatory and unlawful conduct, described herein, which was done
 7   with the intent of monopolizing the consumer telescope market.
 8          183.     Plaintiffs and members of the Nationwide Class have suffered irreparable harm and
 9   do not have an adequate remedy at law. Accordingly, plaintiffs and members of the Nationwide
10   Class seek injunctive and equitable relief.
11                                     FOURTH CLAIM FOR RELIEF
12                          Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
                          (on behalf of Plaintiffs and the Nationwide Injunctive Class)
13

14          184.     Plaintiffs repeat and reallege the allegations of the Paragraphs above as if fully set
15   forth herein.
16          185.     As a result of Sunny’s acquisition of Meade and Synta’s facilitation thereof, Synta
17   and Sunny has been able to exercise market power in the consumer telescope manufacturing and
18   distribution markets. The acquisition created the largest syndicates of telescope manufacturers
19   globally and telescope distributors in the United States. Both markets are highly concentrated and
20   the acquisition further significantly increased market concentration.
21          186.     It is unlikely that entry into the market would remedy, in a timely manner, the
22   anticompetitive effects from Sunny’s acquisition of Meade in 2013. Entry is difficult and likely to
23   take years because of the intellectual property needed to manufacture telescopes, the time required
24   to plan for and to complete manufacturing facilities, and the time required to plan for and establish
25   the distribution channels.
26          187.     The effect of the mergers substantially lessens competition in the provision of in
27   violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, in the following ways:
28

                                                      42                         Case No. 5:20-cv-04823
                                                   COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 47 of 86



 1                  a.    Eliminating actual, direct, and substantial competition between Synta and
 2                        Sunny in the consumer telescope manufacturing and distribution markets;
 3                  b.    Increasing the ability of the merged entities to unilaterally raise prices of
 4                        consumer telescopes;
 5                  c.    Eliminating Meade as a substantial and independent competitor in the
 6                        consumer telescope manufacturing and distribution market;
 7                  d.    Eliminating the diversity of product offerings by defendants;
 8                  e.    Increasing the prices of telescopes to consumers; and
 9                  f.    Reducing incentives to improve product quality in the relevant markets.
10          188.    Sunny’s acquisition of Meade has substantially lessened competition in the
11   consumer telescope manufacturing and distribution markets in violation of Section 7 of the Clayton
12   Act, as amended, 15 U.S.C. § 18 as well as decreased telescope product options and increased
13   telescope prices to consumers.
14
                                       FIFTH CLAIM FOR RELIEF
15
                                 Violation of the State Antitrust Laws
16   (on behalf of Plaintiffs and the Damages Class or, In the Alternative, on Behalf of the State
                                           Damages Classes)
17

18          189.    Plaintiffs repeat and reallege the allegations of the Paragraphs above as if fully set

19   forth herein

20          190.    During the Class Period, the defendants and their co-conspirators engaged in a

21   continuing contract, combination or conspiracy with respect to the sale of telescopes in

22   unreasonable restraint of trade and commerce and in violation of the various state antitrust and

23   other statutes set forth below.

24          191.    The contract, combination, or conspiracy consisted of an agreement among the

25   defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

26   supra-competitive prices for telescopes and to allocate products and customers in the United States.

27          192.    In formulating and effectuating this conspiracy, the defendants and their co-

28   conspirators performed acts in furtherance of the combination and conspiracy, including:

                                                    43                          Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 48 of 86



 1                   a.   participating in meetings and conversations among themselves in the United
 2                        States and elsewhere during which they agreed to price telescopes at certain
 3                        levels, and otherwise to fix, increase, inflate, maintain, or stabilize effective
 4                        prices paid by plaintiffs and members of the Damages Class with respect to
 5                        telescopes sold in the United States;
 6                   b.   allocating products and customers in the United States in furtherance of their
 7                        agreements; and
 8                   c.   participating in meetings and conversations among themselves in the United
 9                        States and elsewhere to implement, adhere to, and police the unlawful
10                        agreements they reached.
11           193.    The defendants and their co-conspirators engaged in the actions described above for
12   the purpose of carrying out their unlawful agreements to fix, maintain, increase, or stabilize prices
13   and to allocate products and customers.
14           194.    The defendants’ anticompetitive acts described above were knowing and willful and
15   constitute violations or flagrant violations of the following state antitrust statutes.
16           195.    The defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the Arizona Revised Statutes, §§ 44-1401, et seq.
18                   a.   The defendants’ combination or conspiracy had the following effects: (1)
19                        telescope price competition was restrained, suppressed, and eliminated
20                        throughout Arizona; (2) telescope prices were raised, fixed, maintained and
21                        stabilized at artificially high levels throughout Arizona; (3) plaintiffs and
22                        members of the Damages Class were deprived of free and open competition;
23                        and (4) plaintiffs and members of the Damages Class paid supracompetitive,
24                        artificially inflated prices for telescopes.
25                   b.   During the Class Period, the defendants’ illegal conduct substantially affected
26                        Arizona commerce.
27

28

                                                    44                            Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 49 of 86



 1                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 2                      and members of the Damages Class have been injured in their business and
 3                      property and are threatened with further injury.
 4                 d.   By reason of the foregoing, the defendants entered into agreements in restraint
 5                      of trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq. Accordingly,
 6                      plaintiffs and members of the Damages Class seek all forms of relief available
 7                      under Ariz. Rev. Stat. §§ 44-1401, et seq.
 8          196.   The defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the California Business and Professions Code, §§ 16700, et seq.
10                 a.   During the Class Period, the defendants and their co-conspirators entered into
11                      and engaged in a continuing unlawful trust in restraint of the trade and
12                      commerce described above in violation of Section 16720, California Business
13                      and Professions Code. The defendants have acted in violation of Section 16720
14                      to fix, raise, stabilize, and maintain prices of, and allocate markets for,
15                      telescopes at supra-competitive levels.
16                 b.   The aforesaid violations of Section 16720, California Business and Professions
17                      Code, consisted, without limitation, of a continuing unlawful trust and concert
18                      of action among the defendants and their co-conspirators, the substantial terms
19                      of which were to fix, raise, maintain, and stabilize the prices of, and to allocate
20                      markets for, telescopes.
21                 c.   For the purpose of forming and effectuating the unlawful trust, the defendants
22                      and their co-conspirators have done those things which they combined and
23                      conspired to do, including but not limited to the acts, practices and course of
24                      conduct set forth above and the following: (1) Fixing, raising, stabilizing, and
25                      pegging the price of telescopes; and (2) Allocating among themselves the
26                      production of telescopes.
27                 d.   The combination and conspiracy alleged herein has had, inter alia, the
28                      following effects: (1) Price competition in the sale of telescopes has been

                                                  45                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 50 of 86



 1                       restrained, suppressed, and/or eliminated in the State of California; (2) Prices
 2                       for telescopes sold by the defendants and their co-conspirators have been fixed,
 3                       raised, stabilized, and pegged at artificially high, non-competitive levels in the
 4                       State of California and throughout the United States; and (3) Those who
 5                       purchased telescopes directly or indirectly from the defendants and their co-
 6                       conspirators have been deprived of the benefit of free and open competition.
 7                  e.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 8                       and members of the Damages Class have been injured in their business and
 9                       property in that they paid more for telescopes than they otherwise would have
10                       paid in the absence of the defendants’ unlawful conduct. As a result of the
11                       defendants’ violation of Section 16720 of the California Business and
12                       Professions Code, plaintiffs and members of the Damages Class seek treble
13                       damages and their cost of suit, including a reasonable attorney’s fee, pursuant
14                       to Section 16750(a) of the California Business and Professions Code.
15          197.    The defendants have entered into an unlawful agreement in restraint of trade in
16   violation of Conn. Gen. Stat. § 35‐26.
17                  a.   Connecticut’s legislature conferred broad standing under the Connecticut
18                       Antitrust Act based on an important principle of protecting the public from
19                       anticompetitive behavior and of promoting competition in the marketplace.
20                  b.   Under the Connecticut Antitrust Act, indirect purchasers have standing to
21                       maintain an action for damages based on the facts alleged in this Complaint.
22                       Conn. Gen. Stat. § 35-46a.
23                  c.   Every contract, combination, or conspiracy in restraint of any part of trade or
24                       commerce is unlawful. Conn. Gen. Stat. § 35-26.
25                  d.   Every contract, combination, or conspiracy that has the purpose of effect of
26                       fixing, controlling, or maintaining prices in any part of trade or commerce; or
27                       of fixing, controlling, maintaining, limiting, or discontinuing the production,
28

                                                  46                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 51 of 86



 1                      manufacture, sale, or supply of any part of trade or commerce, is also unlawful.
 2                      Conn. Gen. Stat. § 35-28.
 3                 e.   Defendants made contracts or engaged in a combination or conspiracy with
 4                      each other by maintaining, limiting, or discontinuing the production,
 5                      manufacture, sale, or supply of telescopes for the purpose of, and which had
 6                      the desired effect of, fixing, controlling, or maintaining prices for telescopes
 7                      within the intrastate commerce of Connecticut.
 8                 f.   Plaintiffs purchased telescopes within the State of Connecticut during the Class
 9                      Period. But for defendants’ conduct set forth herein, the price of telescopes
10                      would have been lower, in an amount to be determined at trial.
11                 g.   Plaintiffs and members of the Class were injured with respect to purchases of
12                      telescopes in Connecticut and are entitled to all forms of relief, including actual
13                      damages, treble damages, reasonable attorneys’ fees and costs, and injunctive
14                      relief.
15                 h.   Sec. 35-44b. Judicial construction of Connecticut Antitrust Act. It is the intent
16                      of the General Assembly that in construing sections 35-24 to 35-46, inclusive,
17                      the courts of this state shall be guided by interpretations given by the federal
18                      courts to federal antitrust statutes.
19          198.   The defendants have entered into an unlawful agreement in restraint of trade in
20   violation of the District of Columbia Code Annotated §§ 28-4501, et seq.
21                 a.   The defendants’ combination or conspiracy had the following effects: (1)
22                      telescope price competition was restrained, suppressed, and eliminated
23                      throughout the District of Columbia; (2) telescope prices were raised, fixed,
24                      maintained and stabilized at artificially high levels throughout the District of
25                      Columbia; (3) plaintiffs and members of the Damages Class were deprived of
26                      free and open competition; and (4) plaintiffs and members of the Damages
27                      Class paid supra-competitive, artificially inflated prices for telescopes.
28

                                                  47                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 52 of 86



 1                  b.   During the Class Period, the defendants’ illegal conduct substantially affected
 2                       District of Columbia commerce.
 3                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 4                       and members of the Damages Class have been injured in their business and
 5                       property and are threatened with further injury.
 6                  d.   By reason of the foregoing, the defendants have entered into agreements in
 7                       restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501,
 8                       et seq. Accordingly, plaintiffs and members of the Damages Class seek all
 9                       forms of relief available under District of Columbia Code Ann. §§ 28-4501, et
10                       seq.
11          199.    The defendants have entered into an unlawful agreement in restraint of trade in
12   violation of the Illinois Antitrust Act, 740ILCS10/1, et seq.
13                  a.   The Illinois Antitrust Act,740ILCS10/1, et seq., aims to promote the
14                       unhampered growth of commerce and industry throughout the State by
15                       prohibiting restraints of trade which are secured through monopolistic or
16                       oligarchic practices and which act or tend to act to decrease competition
17                       between and among persons engaged in commerce and trade . . . .” 740 ILCS
18                       10/2.
19                  b.   Plaintiffs purchased telescopes within the State of Illinois during the Class
20                       Period. But for defendants’ conduct set forth herein, the price for telescopes
21                       would have been lower, in an amount to be determined at trial.
22                  c.   Under the Illinois Antitrust Act, indirect purchasers have standing to maintain
23                       an action for damages based on the facts alleged in this Complaint. 740 ILCS
24                       10/7(2).
25                  d.   Defendants made contracts or engaged in a combination or conspiracy with
26                       each other, though they would have been competitors but for their prior
27                       agreement, for the purpose of fixing, controlling, or maintaining prices for
28

                                                   48                         Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 53 of 86



 1                       telescopes sold, and/or for allocating products and customers within the
 2                       intrastate commerce of Illinois.
 3                  e.   Defendants further unreasonably restrained trade or commerce and established,
 4                       maintained or attempted to acquire monopoly power over the market for
 5                       telescopes in Illinois for the purpose of excluding competition, in violation of
 6                       740 ILCS 10/1, et seq.
 7          200.    The defendants have entered into an unlawful agreement in restraint of trade in
 8   violation of the Iowa Code §§ 553.1, et seq.
 9                  a.   The defendants’ combination or conspiracy had the following effects: (1)
10                       telescope price competition was restrained, suppressed, and eliminated
11                       throughout Iowa; (2) telescope prices were raised, fixed, maintained and
12                       stabilized at artificially high levels throughout Iowa; (3) plaintiffs and members
13                       of the Damages Class were deprived of free and open competition; and (4)
14                       plaintiffs and members of the Damages Class paid supra-competitive,
15                       artificially inflated prices for telescopes.
16                  b.   During the Class Period, the defendants’ illegal conduct substantially affected
17                       Iowa commerce.
18                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
19                       and members of the Damages Class have been injured in their business and
20                       property and are threatened with further injury.
21                  d.   By reason of the foregoing, the defendants have entered into agreements in
22                       restraint of trade in violation of Iowa Code §§ 553.1, et seq. Accordingly,
23                       plaintiffs and members of the Damages Class seek all forms of relief available
24                       under Iowa Code §§ 553.1, et seq.
25          201.    The defendants have entered into an unlawful agreement in restraint of trade in
26   violation of the Kansas Statutes Annotated, §§ 50-101, et seq.
27                  a.   The defendants’ combination or conspiracy had the following effects: (1)
28                       telescope price competition was restrained, suppressed, and eliminated

                                                   49                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 54 of 86



 1                      throughout Kansas; (2) telescope prices were raised, fixed, maintained and
 2                      stabilized at artificially high levels throughout Kansas; (3) plaintiffs and
 3                      members of the Damages Class were deprived of free and open competition;
 4                      and (4) plaintiffs and members of the Damages Class paid supracompetitive,
 5                      artificially inflated prices for telescopes.
 6                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
 7                      Kansas commerce.
 8                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 9                      and members of the Damages Class have been injured in their business and
10                      property and are threatened with further injury.
11                 d.   By reason of the foregoing, the defendants have entered into agreements in
12                      restraint of trade in violation of Kansas Stat. Ann. §§ 50-101, et seq.
13                      Accordingly, plaintiffs and members of the Damages Class seek all forms of
14                      relief available under Kansas Stat. Ann. §§ 50-101, et seq.
15          202.   The defendants have entered into an unlawful agreement in restraint of trade in
16   violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
17                 a.   The defendants’ combination or conspiracy had the following effects: (1)
18                      telescope price competition was restrained, suppressed, and eliminated
19                      throughout Maine; (2) telescope prices were raised, fixed, maintained and
20                      stabilized at artificially high levels throughout Maine; (3) plaintiffs and
21                      members of the Damages Class were deprived of free and open competition;
22                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,
23                      artificially inflated prices for telescopes.
24                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
25                      Maine commerce.
26                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
27                      and members of the Damages Class have been injured in their business and
28                      property and are threatened with further injury.

                                                  50                         Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 55 of 86



 1                 d.   By reason of the foregoing, the defendants have entered into agreements in
 2                      restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
 3                      Accordingly, plaintiffs and members of the Damages Class seek all relief
 4                      available under Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
 5          203.   The defendants have entered into an unlawful agreement in restraint of trade in
 6   violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.
 7                 a.   The defendants’ combination or conspiracy had the following effects: (1)
 8                      telescope price competition was restrained, suppressed, and eliminated
 9                      throughout Michigan; (2) telescope prices were raised, fixed, maintained and
10                      stabilized at artificially high levels throughout Michigan; (3) plaintiffs and
11                      members of the Damages Class were deprived of free and open competition;
12                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,
13                      artificially inflated prices for telescopes.
14                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
15                      Michigan commerce.
16                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
17                      and members of the Damages Class have been injured in their business and
18                      property and are threatened with further injury.
19                 d.   By reason of the foregoing, the defendants have entered into agreements in
20                      restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771, et
21                      seq. Accordingly, plaintiffs and members of the Damages Class seek all relief
22                      available under Michigan Comp. Laws Ann. §§ 445.771, et seq.
23          204.   The defendants have entered into an unlawful agreement in restraint of trade in
24   violation of the Minnesota Annotated Statutes §§ 325D.49, et seq.
25                 a.   The defendants’ combination or conspiracy had the following effects: (1)
26                      telescope price competition was restrained, suppressed, and eliminated
27                      throughout Minnesota; (2) telescope prices were raised, fixed, maintained and
28                      stabilized at artificially high levels throughout Minnesota; (3) plaintiffs and

                                                  51                         Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 56 of 86



 1                      members of the Damages Class were deprived of free and open competition;
 2                      and (4) plaintiffs and members of the Damages Class paid supracompetitive,
 3                      artificially inflated prices for telescopes.
 4                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
 5                      Minnesota commerce.
 6                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 7                      and members of the Damages Class have been injured in their business and
 8                      property and are threatened with further injury.
 9                 d.   By reason of the foregoing, the defendants have entered into agreements in
10                      restraint of trade in violation of Minnesota Stat. §§ 325D.49, et seq.
11                      Accordingly, plaintiffs and members of the Damages Class seek all relief
12                      available under Minnesota Stat. §§ 325D.49, et seq.
13          205.   The defendants have entered into an unlawful agreement in restraint of trade in
14   violation of the Mississippi Code Annotated §§ 75-21-1, et seq.
15                 a.   The defendants’ combination or conspiracy had the following effects: (1)
16                      telescope price competition was restrained, suppressed, and eliminated
17                      throughout Mississippi; (2) telescope prices were raised, fixed, maintained and
18                      stabilized at artificially high levels throughout Mississippi; (3) plaintiffs and
19                      members of the Damages Class were deprived of free and open competition;
20                      and (4) plaintiffs and members of the Damages Class paid supracompetitive,
21                      artificially inflated prices for telescopes.
22                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
23                      Mississippi commerce.
24                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
25                      and members of the Damages Class have been injured in their business and
26                      property and are threatened with further injury.
27                 d.   By reason of the foregoing, the defendants have entered into agreements in
28                      restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1, et seq.

                                                  52                          Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 57 of 86



 1                      Accordingly, plaintiffs and members of the Damages Class seek all relief
 2                      available under Mississippi Code Ann. §§ 75-21-1, et seq.
 3          206.   The defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the Nebraska Revised Statutes §§ 59-801, et seq.
 5                 a.   The defendants’ combination or conspiracy had the following effects: (1)
 6                      telescope price competition was restrained, suppressed, and eliminated
 7                      throughout Nebraska; (2) telescope prices were raised, fixed, maintained and
 8                      stabilized at artificially high levels throughout Nebraska; (3) plaintiffs and
 9                      members of the Damages Class were deprived of free and open competition;
10                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,
11                      artificially inflated prices for telescopes.
12                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
13                      Nebraska commerce.
14                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
15                      and members of the Damages Class have been injured in their business and
16                      property and are threatened with further injury.
17                 d.   By reason of the foregoing, the defendants have entered into agreements in
18                      restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et seq.
19                      Accordingly, plaintiffs and members of the Damages Class seek all relief
20                      available under Nebraska Revised Statutes §§ 59-801, et seq.
21          207.   The defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.
23                 a.   The defendants’ combination or conspiracy had the following effects: (1)
24                      telescope price competition was restrained, suppressed, and eliminated
25                      throughout Nevada; (2) telescope prices were raised, fixed, maintained and
26                      stabilized at artificially high levels throughout Nevada; (3) plaintiffs and
27                      members of the Damages Class were deprived of free and open competition;
28

                                                  53                         Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 58 of 86



 1                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,
 2                      artificially inflated prices for telescopes.
 3                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
 4                      Nevada commerce.
 5                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 6                      and members of the Damages Class have been injured in their business and
 7                      property and are threatened with further injury.
 8                 d.   By reason of the foregoing, the defendants have entered into agreements in
 9                      restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010, et seq.
10                      Accordingly, plaintiffs and members of the Damages Class seek all relief
11                      available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.
12          208.   The defendants have entered into an unlawful agreement in restraint of trade in
13   violation of the New Hampshire Revised Statutes §§ 356:1, et seq.
14                 a.   The defendants’ combination or conspiracy had the following effects: (1)
15                      telescope price competition was restrained, suppressed, and eliminated
16                      throughout New Hampshire; (2) telescope prices were raised, fixed, maintained
17                      and stabilized at artificially high levels throughout New Hampshire; (3)
18                      plaintiffs and members of the Damages Class were deprived of free and open
19                      competition; and (4) plaintiffs and members of the Damages Class paid supra-
20                      competitive, artificially inflated prices for telescopes.
21                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
22                      New Hampshire commerce.
23                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
24                      and members of the Damages Class have been injured in their business and
25                      property and are threatened with further injury.
26                 d.   By reason of the foregoing, the defendants have entered into agreements in
27                      restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1, et
28

                                                  54                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 59 of 86



 1                      seq. Accordingly, plaintiffs and members of the Damages Class seek all relief
 2                      available under New Hampshire Revised Statutes §§ 356:1, et seq.
 3          209.   The defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.
 5                 a.   The defendants’ combination or conspiracy had the following effects: (1)
 6                      telescope price competition was restrained, suppressed, and eliminated
 7                      throughout New Mexico; (2) telescope prices were raised, fixed, maintained
 8                      and stabilized at artificially high levels throughout New Mexico; (3) plaintiffs
 9                      and members of the Damages Class were deprived of free and open
10                      competition; and (4) plaintiffs and members of the Damages Class paid supra-
11                      competitive, artificially inflated prices for telescopes.
12                 b.   During the Class Period, the defendants’ illegal conduct substantially affected
13                      New Mexico commerce.
14                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
15                      and members of the Damages Class have been injured in their business and
16                      property and are threatened with further injury.
17                 d.   By reason of the foregoing, the defendants have entered into agreements in
18                      restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1, et seq.
19                      Accordingly, plaintiffs and members of the Damages Class seek all relief
20                      available under New Mexico Stat. Ann. §§ 57-1-1, et seq.
21          210.   The defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the New York General Business Laws §§ 340, et seq.
23                 a.   The defendants’ combination or conspiracy had the following effects: (1)
24                      telescope price competition was restrained, suppressed, and eliminated
25                      throughout New York; (2) telescope prices were raised, fixed, maintained and
26                      stabilized at artificially high levels throughout New York; (3) plaintiffs and
27                      members of the Damages Class were deprived of free and open competition;
28                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,

                                                  55                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 60 of 86



 1                       artificially inflated prices for telescopes when they purchased telescopes, or
 2                       purchased products that were otherwise of lower quality than they would have
 3                       been absent the defendants’ and their co-conspirators’ illegal acts, or were
 4                       unable to purchase products that they otherwise would have purchased absent
 5                       the illegal conduct.
 6                  b.   During the Class Period, the defendants’ illegal conduct substantially affected
 7                       New York commerce.
 8                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 9                       and members of the Damages Class have been injured in their business and
10                       property and are threatened with further injury.
11                  d.   By reason of the foregoing, the defendants have entered into agreements in
12                       restraint of trade in violation of the New York Donnelly Act, §§ 340, et seq.
13                       The conduct set forth above is a per se violation of the Act. Accordingly,
14                       plaintiffs and members of the Damages Class seek all relief available under
15                       New York Gen. Bus. Law §§ 340, et seq.
16          211.    The defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the North Carolina General Statutes §§ 75-1, et seq.
18                  a.   The defendants’ combination or conspiracy had the following effects: (1)
19                       telescope price competition was restrained, suppressed, and eliminated
20                       throughout North Carolina; (2) telescope prices were raised, fixed, maintained
21                       and stabilized at artificially high levels throughout North Carolina; (3)
22                       plaintiffs and members of the Damages Class were deprived of free and open
23                       competition; and (4) plaintiffs and members of the Damages Class paid supra-
24                       competitive, artificially inflated prices for telescopes.
25                  b.   During the Class Period, the defendants’ illegal conduct substantially affected
26                       North Carolina commerce.
27

28

                                                   56                            Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 61 of 86



 1                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 2                      and members of the Damages Class have been injured in their business and
 3                      property and are threatened with further injury.
 4                 d.   By reason of the foregoing, the defendants have entered into agreements in
 5                      restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1, et seq.
 6                      Accordingly, plaintiffs and members of the Damages Class seek all relief
 7                      available under North Carolina Gen. Stat. §§ 75-1, et. seq.
 8          212.   The defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the North Dakota Century Code §§ 51-08.1-01, et seq.
10                 a.   The defendants’ combination or conspiracy had the following effects: (1)
11                      telescope price competition was restrained, suppressed, and eliminated
12                      throughout North Dakota; (2) telescope prices were raised, fixed, maintained
13                      and stabilized at artificially high levels throughout North Dakota; (3) plaintiffs
14                      and members of the Damages Class were deprived of free and open
15                      competition; and (4) plaintiffs and members of the Damages Class paid supra-
16                      competitive, artificially inflated prices for telescopes.
17                 b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
18                      on North Dakota commerce.
19                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
20                      and members of the Damages Class have been injured in their business and
21                      property and are threatened with further injury.
22                 d.   By reason of the foregoing, the defendants have entered into agreements in
23                      restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01, et
24                      seq. Accordingly, plaintiffs and members of the Damages Class seek all relief
25                      available under North Dakota Cent. Code §§ 51-08.1-01, et seq.
26          213.   The defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Oregon Revised Statutes §§ 646.705, et seq.
28

                                                  57                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 62 of 86



 1                 a.   The defendants’ combination or conspiracy had the following effects: (1)
 2                      telescope price competition was restrained, suppressed, and eliminated
 3                      throughout Oregon; (2) telescope prices were raised, fixed, maintained and
 4                      stabilized at artificially high levels throughout Oregon; (3) plaintiffs and
 5                      members of the Damages Class were deprived of free and open competition;
 6                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,
 7                      artificially inflated prices for telescopes.
 8                 b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
 9                      on Oregon commerce.
10                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
11                      and members of the Damages Class have been injured in their business and
12                      property and are threatened with further injury.
13                 d.   By reason of the foregoing, the defendants have entered into agreements in
14                      restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.
15                      Accordingly, plaintiffs and members of the Damages Class seek all relief
16                      available under Oregon Revised Statutes §§ 646.705, et seq.
17          214.   The defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the South Dakota Codified Laws §§ 37-1-3.1, et seq.
19                 a.   The defendants’ combination or conspiracy had the following effects: (1)
20                      telescope price competition was restrained, suppressed, and eliminated
21                      throughout South Dakota; (2) telescope prices were raised, fixed, maintained
22                      and stabilized at artificially high levels throughout South Dakota; (3) plaintiffs
23                      and members of the Damages Class were deprived of free and open
24                      competition; and (4) plaintiffs and members of the Damages Class paid supra-
25                      competitive, artificially inflated prices for telescopes.
26                 b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
27                      on South Dakota commerce.
28

                                                  58                            Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 63 of 86



 1                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 2                      and members of the Damages Class have been injured in their business and
 3                      property and are threatened with further injury.
 4                 d.   By reason of the foregoing, the defendants have entered into agreements in
 5                      restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1, et
 6                      seq. Accordingly, plaintiffs and members of the Damages Class seek all relief
 7                      available under South Dakota Codified Laws Ann. §§ 37-1, et seq.
 8          215.   The defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Tennessee Code Annotated §§ 47-25-101, et seq.
10                 a.   The defendants’ combination or conspiracy had the following effects: (1)
11                      telescope price competition was restrained, suppressed, and eliminated
12                      throughout Tennessee; (2) telescope prices were raised, fixed, maintained and
13                      stabilized at artificially high levels throughout Tennessee; (3) plaintiffs and
14                      members of the Damages Class were deprived of free and open competition;
15                      and (4) plaintiffs and members of the Damages Class paid supra-competitive,
16                      artificially inflated prices for telescopes.
17                 b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
18                      on Tennessee commerce.
19                 c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
20                      and members of the Damages Class have been injured in their business and
21                      property and are threatened with further injury.
22                 d.   By reason of the foregoing, the defendants have entered into agreements in
23                      restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101, et seq.
24                      Accordingly, plaintiffs and members of the Damages Class seek all relief
25                      available under Tennessee Code Ann. §§ 47-25-101, et seq.
26          216.   The defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Utah Code Annotated §§ 76-10-3101, et seq.
28

                                                  59                          Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 64 of 86



 1                  a.   The defendants’ combination or conspiracy had the following effects: (1)
 2                       telescope price competition was restrained, suppressed, and eliminated
 3                       throughout Utah; (2) telescope prices were raised, fixed, maintained and
 4                       stabilized at artificially high levels throughout Utah; (3) plaintiffs and members
 5                       of the Damages Class were deprived of free and open competition; and (4)
 6                       plaintiffs and members of the Damages Class paid supra-competitive,
 7                       artificially inflated prices for telescopes.
 8                  b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
 9                       on Utah commerce.
10                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
11                       and members of the Damages Class have been injured in their business and
12                       property and are threatened with further injury.
13                  d.   By reason of the foregoing, the defendants’ have entered into agreements in
14                       restraint of trade in violation of Utah Code Annotated §§ 76-10-3101, et seq.
15                       Accordingly, plaintiffs and members of the Damages Class seek all relief
16                       available under Utah Code Annotated §§ 76-10-3101, et seq.
17          217.    The defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the Vermont Stat. Ann. 9 §§ 2453, et seq.
19                  a.   The defendants’ combination or conspiracy had the following effects: (1)
20                       telescope price competition was restrained, suppressed, and eliminated
21                       throughout Vermont; (2) telescope prices were raised, fixed, maintained and
22                       stabilized at artificially high levels throughout Vermont; (3) plaintiffs and
23                       members of the Damages Class were deprived of free and open competition;
24                       and (4) plaintiffs and members of the Damages Class paid supra-competitive,
25                       artificially inflated prices for telescopes.
26                  b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
27                       on Vermont commerce.
28

                                                   60                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 65 of 86



 1                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 2                       and members of the Damages Class have been injured in their business and
 3                       property and are threatened with further injury.
 4                  d.   By reason of the foregoing, the defendants have entered into agreements in
 5                       restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453, et seq.
 6                       Accordingly, plaintiffs and members of the Damages Class seek all relief
 7                       available under Vermont Stat. Ann. 9 §§ 2453, et seq.
 8          218.    The defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the West Virginia Code §§ 47-18-1, et seq.
10                  a.   The defendants’ combination or conspiracy had the following effects: (1)
11                       telescope price competition was restrained, suppressed, and eliminated
12                       throughout West Virginia; (2) telescope prices were raised, fixed, maintained
13                       and stabilized at artificially high levels throughout West Virginia; (3) plaintiffs
14                       and members of the Damages Class were deprived of free and open
15                       competition; and (4) plaintiffs and members of the Damages Class paid supra-
16                       competitive, artificially inflated prices for telescopes.
17                  b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
18                       on West Virginia commerce.
19                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
20                       and members of the Damages Class have been injured in their business and
21                       property and are threatened with further injury.
22                  d.   By reason of the foregoing, the defendants have entered into agreements in
23                       restraint of trade in violation of West Virginia Code §§ 47-18-1, et seq.
24                       Accordingly, plaintiffs and members of the Damages Class seek all relief
25                       available under West Virginia Code §§ 47-18-1, et seq.
26          219.    The defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Wisconsin Statutes §§ 133.01, et seq.
28

                                                   61                            Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 66 of 86



 1                  a.   The defendants’ combination or conspiracy had the following effects: (1)
 2                       telescope price competition was restrained, suppressed, and eliminated
 3                       throughout Wisconsin; (2) telescope prices were raised, fixed, maintained and
 4                       stabilized at artificially high levels throughout Wisconsin; (3) plaintiffs and
 5                       members of the Damages Class were deprived of free and open competition;
 6                       and (4) plaintiffs and members of the Damages Class paid supra-competitive,
 7                       artificially inflated prices for telescopes.
 8                  b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
 9                       on Wisconsin commerce.
10                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
11                       and members of the Damages Class have been injured in their business and
12                       property and are threatened with further injury.
13                  d.   By reason of the foregoing, the defendants have entered into agreements in
14                       restraint of trade in violation of Wisconsin Stat. §§ 133.01, et seq. Accordingly,
15                       plaintiffs and members of the Damages Class seek all relief available under
16                       Wisconsin Stat. §§ 133.01, et seq.
17          220.    Plaintiffs and members of the Damages Class in each of the above states have been
18   injured in their business and property by reason of the defendants’ unlawful combination, contract,
19   conspiracy and agreement. Plaintiffs and members of the Damages Class have paid more for
20   telescopes than they otherwise would have paid in the absence of the defendants’ unlawful conduct.
21   This injury is of the type the antitrust laws of the above states were designed to prevent and flows
22   from that which makes the defendants’ conduct unlawful.
23          221.    In addition, the defendants have profited significantly from the aforesaid conspiracy.
24   The defendants’ profits derived from its anticompetitive conduct come at the expense and detriment
25   of the plaintiffs and the members of the Damages Class.
26          222.    Accordingly, plaintiffs and the members of the Damages Class in each of the above
27   jurisdictions seek damages (including statutory damages where applicable), to be trebled or
28

                                                   62                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 67 of 86



 1   otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,
 2   including reasonable attorneys’ fees, to the extent permitted by the above state laws.
 3
                                       SIXTH CLAIM FOR RELIEF
 4
                             Violation of State Consumer Protection Laws
 5   (on behalf of Plaintiffs and the Damages Class or, In the Alternative, on Behalf of the State
                                            Damages Classes)
 6
            223.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
 7
            224.    The defendants engaged in unfair competition or unfair, unconscionable, deceptive
 8
     or fraudulent acts or practices in violation of the state consumer protection statutes listed below.
 9
            225.    The defendants have knowingly entered into an unlawful agreement in restraint of
10
     trade in violation of the Arkansas Code Annotated, § 4-88-101, et seq.
11
                    a.   The defendants knowingly agreed to, and did in fact, act in restraint of trade or
12
                         commerce      by   affecting,   fixing,   controlling,   and/or   maintaining at
13
                         noncompetitive and artificially inflated levels, the prices at which telescopes
14
                         were sold, distributed, or obtained in Arkansas and took efforts to conceal its
15
                         agreements from plaintiffs and members of the Damages Class.
16
                    b.   The aforementioned conduct on the part of the defendants constituted
17
                         “unconscionable” and “deceptive” acts or practices in violation of Arkansas
18
                         Code Annotated, § 4-88-107(a)(10).
19
                    c.   The defendants’ unlawful conduct had the following effects: (1) telescope
20
                         Products price competition was restrained, suppressed, and eliminated
21
                         throughout Arkansas; (2) telescope Products prices were raised, fixed,
22
                         maintained, and stabilized at artificially high levels throughout Arkansas; (3)
23
                         plaintiffs and the members of the Damages Class were deprived of free and
24
                         open competition; and (4) plaintiffs and the members of the Damages Class
25
                         paid supra-competitive, artificially inflated prices for telescopes.
26
                    d.   During the Class Period, the defendants’ illegal conduct substantially affected
27
                         Arkansas commerce and consumers.
28

                                                   63                             Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 68 of 86



 1                  e.   As a direct and proximate result of the unlawful conduct of the defendants,
 2                       plaintiffs and the members of the Damages Class have been injured in their
 3                       business and property and are threatened with further injury.
 4                  f.   The defendants have engaged in unfair competition or unfair or deceptive acts
 5                       or practices in violation of Arkansas Code Annotated, § 4-88-107(a)(10) and,
 6                       accordingly, plaintiffs and the members of the Damages Class seek all relief
 7                       available under that statute.
 8          226.    The defendants have engaged in unfair competition or unfair, unconscionable,
 9   deceptive or fraudulent acts or practices in violation of California Business and Professions Code
10   § 17200, et seq.
11                  a.   During the Class Period, the defendants marketed, sold, or distributed
12                       telescopes in California, and committed and continue to commit acts of unfair
13                       competition, as defined by Sections 17200, et seq. of the California Business
14                       and Professions Code, by engaging in the acts and practices specified above.
15                  b.   This claim is instituted pursuant to Sections 17203 and 17204 of the California
16                       Business and Professions Code, to obtain restitution from the defendants for
17                       acts, as alleged herein, that violated Section 17200 of the California Business
18                       and Professions Code, commonly known as the Unfair Competition Law.
19                  c.   The defendants’ conduct as alleged herein violated Section 17200. The acts,
20                       omissions, misrepresentations, practices and non-disclosures of the defendants,
21                       as alleged herein, constituted a common, continuous, and continuing course of
22                       conduct of unfair competition by means of unfair, unlawful, and/or fraudulent
23                       business acts or practices within the meaning of California Business and
24                       Professions Code, Section 17200, et seq., including, but not limited to, the
25                       following: (1) the violations of Section 1 of the Sherman Act, as set forth
26                       above; (2) the violations of Section 16720, et seq., of the California Business
27                       and Professions Code, set forth above;
28

                                                   64                         Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 69 of 86



 1              d.   The defendants’ acts, omissions, misrepresentations, practices, and non-
 2                   disclosures, as described above, whether or not in violation of Section 16720,
 3                   et seq., of the California Business and Professions Code, and whether or not
 4                   concerted or independent acts, are otherwise unfair, unconscionable, unlawful
 5                   or fraudulent;
 6              e.   The defendants’ acts or practices are unfair to purchasers of telescopes in the
 7                   State of California within the meaning of Section 17200, California Business
 8                   and Professions Code;
 9              f.   The defendants’ acts and practices are fraudulent or deceptive within the
10                   meaning of Section 17200 of the California Business and Professions Code.
11              g.   Plaintiffs and members of the Damages Class are entitled to full restitution
12                   and/or disgorgement of all revenues, earnings, profits, compensation, and
13                   benefits that may have been obtained by the defendants as a result of such
14                   business acts or practices.
15              h.   The illegal conduct alleged herein is continuing and there is no indication that
16                   the defendants will not continue such activity into the future.
17              i.   The unlawful and unfair business practices of the defendants have caused and
18                   continue to cause plaintiffs and the members of the Damages Class to pay
19                   supra-competitive and artificially-inflated prices for telescopes. Plaintiffs and
20                   the members of the Damages Class suffered injury in fact and lost money or
21                   property as a result of such unfair competition.
22              j.   The conduct of the defendants as alleged in this Complaint violates Section
23                   17200 of the California Business and Professions Code.
24              k.   As alleged in this Complaint, the defendants and their co-conspirators have
25                   been unjustly enriched as a result of their wrongful conduct and by the
26                   defendants’ unfair competition. Plaintiffs and the members of the Damages
27                   Class are accordingly entitled to equitable relief including restitution and/or
28                   disgorgement of all revenues, earnings, profits, compensation, and benefits that

                                              65                           Case No. 5:20-cv-04823
                                           COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 70 of 86



 1                       may have been obtained by the defendants as a result of such business practices,
 2                       pursuant to the California Business and Professions Code, Sections 17203 and
 3                       17204.
 4          227.    The defendants have engaged in unfair competition or unfair, unconscionable, or
 5   deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq.
 6                  a.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
 7                       by affecting, fixing, controlling and/or maintaining, at artificial and/or non-
 8                       competitive levels, the prices at which telescopes were sold, distributed or
 9                       obtained in the District of Columbia.
10                  b.   The foregoing conduct constitutes “unlawful trade practices,” within the
11                       meaning of D.C. Code § 28-3904. Plaintiffs were not aware of the defendants’
12                       price-fixing conspiracy and were therefore unaware that they were being
13                       unfairly and illegally overcharged. There was a gross disparity of bargaining
14                       power between the parties with respect to the price charged by the defendants
15                       for telescopes. The defendants had the sole power to set that price and plaintiffs
16                       had no power to negotiate a lower price. Moreover, plaintiffs lacked any
17                       meaningful choice in purchasing telescopes because they were unaware of the
18                       unlawful overcharge and there was no alternative source of supply through
19                       which plaintiffs could avoid the overcharges. The defendants’ conduct with
20                       regard to sales of telescopes, including its illegal conspiracy to secretly fix the
21                       price of telescopes at supra-competitive levels and overcharge consumers, was
22                       substantively unconscionable because it was one-sided and unfairly benefited
23                       the defendants at the expense of plaintiffs and the public. The defendants took
24                       grossly unfair advantage of plaintiffs. The suppression of competition that has
25                       resulted from the defendants’ conspiracy has ultimately resulted in
26                       unconscionably higher prices for consumers so that there was a gross disparity
27                       between the price paid and the value received for telescopes.
28

                                                   66                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 71 of 86



 1                  c.    The defendants’ unlawful conduct had the following effects: (1) telescope price
 2                        competition was restrained, suppressed, and eliminated throughout the District
 3                        of Columbia; (2) telescope prices were raised, fixed, maintained, and stabilized
 4                        at artificially high levels throughout the District of Columbia; (3) plaintiffs and
 5                        the Damages Class were deprived of free and open competition; and (4)
 6                        plaintiffs and the Damages Class paid supra-competitive, artificially inflated
 7                        prices for telescope.
 8                  d.    As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 9                        and members of the Damages Class have been injured and are threatened with
10                        further injury. The defendants have engaged in unfair competition or unfair or
11                        deceptive acts or practices in violation of District of Columbia Code § 28-3901,
12                        et seq., and, accordingly, plaintiffs and members of the Damages Class seek all
13                        relief available under that statute.
14          228.    The defendants have engaged in unfair competition or unfair, unconscionable, or
15   deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,
16   Fla. Stat. §§ 501.201, et seq.
17                  a.    The defendants’ unlawful conduct had the following effects: (1) telescope price
18                        competition was restrained, suppressed, and eliminated throughout Florida; (2)
19                        telescope prices were raised, fixed, maintained, and stabilized at artificially
20                        high levels throughout Florida; (3) plaintiffs and members of the Damages
21                        Class were deprived of free and open competition; and (4) plaintiffs and
22                        members of the Damages Class paid supra-competitive, artificially inflated
23                        prices for telescopes.
24                  b.    During the Class Period, the defendants’ illegal conduct substantially affected
25                        Florida commerce and consumers.
26                  c.    As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
27                        and members of the Damages Class have been injured and are threatened with
28                        further injury.

                                                      67                         Case No. 5:20-cv-04823
                                                   COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 72 of 86



 1                  d.   The defendants have engaged in unfair competition or unfair or deceptive acts
 2                       or practices in violation of Florida Stat. § 501.201, et seq., and, accordingly,
 3                       plaintiffs and members of the Damages Class seek all relief available under
 4                       that statute.
 5          229.    The defendants have engaged in unfair competition or unfair, unconscionable, or
 6   deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et seq.
 7                  a.   The defendants’ unlawful conduct had the following effects: (1) telescope price
 8                       competition was restrained, suppressed, and eliminated throughout Hawaii; (2)
 9                       telescope prices were raised, fixed, maintained, and stabilized at artificially
10                       high levels throughout Hawaii; (3) plaintiffs and members of the Damages
11                       Class were deprived of free and open competition; and (4) plaintiffs and
12                       members of the Damages Class paid supra-competitive, artificially inflated
13                       prices for telescopes.
14                  b.   During the Class Period, the defendants’ illegal conduct substantially affected
15                       Hawaii commerce and consumers.
16                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
17                       and members of the Damages Class have been injured and are threatened with
18                       further injury.
19                  d.   The defendants have engaged in unfair competition or unfair or deceptive acts
20                       or practices in violation of Hawaii Rev. Stat. § 480, et seq., and, accordingly,
21                       plaintiffs and members of the Damages Class seek all relief available under
22                       that statute.
23          230.    The defendants have engaged in unfair competition or unfair, unconscionable, or
24   deceptive acts or practices in violation of Mass. G.L. c. 93A, §2.
25                  a.   The defendants were engaged in trade or commerce as defined by G.L. c. 93A.
26                  b.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
27                       in a market which includes Massachusetts, by affecting, fixing, controlling
28                       and/or maintaining at artificial and non-competitive levels, the prices at which

                                                     68                       Case No. 5:20-cv-04823
                                                  COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 73 of 86



 1                         telescopes were sold, distributed, or obtained in Massachusetts and took efforts
 2                         to conceal its agreements from plaintiffs and members of the Damages Class.
 3                  c.     The defendants’ unlawful conduct had the following effects: (1) telescopes
 4                         price competition was restrained, suppressed, and eliminated throughout
 5                         Massachusetts; (2) telescopes prices were raised, fixed, maintained, and
 6                         stabilized at artificially high levels throughout Massachusetts; (3) plaintiffs and
 7                         members of the Damages Class were deprived of free and open competition;
 8                         and (4) plaintiffs and members of the Damages Class paid supra-competitive,
 9                         artificially inflated prices for telescopes.
10                  d.     As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
11                         and members of the Damages Class were injured and are threatened with
12                         further injury.
13                  e.     The defendants have been or will be served with a demand letter in accordance
14                         with G.L. c. 93A, § 9, or, upon information and belief, such service of a demand
15                         letter was unnecessary due to the defendants not maintaining a place of
16                         business within the Commonwealth of Massachusetts or not keeping assets
17                         within the Commonwealth. More than thirty days has passed since such
18                         demand letters were served, and each of the defendants served has failed to
19                         make a reasonable settlement offer.
20                  f.     By reason of the foregoing, the defendants engaged in unfair competition and
21                         unfair or deceptive acts or practices, in violation of G.L. c. 93A, §2. The
22                         defendants and their co-conspirators’ violations of Chapter 93A were knowing
23                         or willful, entitling plaintiffs and members of the Damages Class to multiple
24                         damages.
25          231.    The defendants have engaged in unfair competition or unfair, unconscionable, or
26   deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat.
27   § 407.010, et. seq.
28

                                                     69                           Case No. 5:20-cv-04823
                                                  COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 74 of 86



 1              a.   Plaintiffs and the Damages Class purchased telescopes for personal, family, or
 2                   household purposes.
 3              b.   The defendants engaged in the conduct described herein in connection with the
 4                   sale of telescopes in trade or commerce in a market that includes Missouri.
 5              c.   The defendants agreed to, and did in fact, affect, fix, control, and/or maintain,
 6                   at artificial and non-competitive levels, the prices at which telescopes were
 7                   sold, distributed, or obtained in Missouri, which conduct constituted unfair
 8                   practices in that it was unlawful under federal and state law, violated public
 9                   policy, was unethical, oppressive and unscrupulous, and caused substantial
10                   injury to plaintiffs and members of the Damages Class.
11              d.   The defendants concealed, suppressed, and omitted to disclose material facts
12                   to plaintiffs and members of the Damages Class concerning its unlawful
13                   activities and artificially inflated prices for telescopes. It concealed,
14                   suppressed, and omitted facts that would have been important to plaintiffs and
15                   members of the Damages Class as they related to the cost of telescopes they
16                   purchased.
17              e.   The defendants misrepresented the real cause of price increases and/or the
18                   absence of price reductions in telescopes by making public statements that were
19                   not in accord with the facts.
20              f.   The defendants’ statements and conduct concerning the price of telescopes
21                   were deceptive as they had the tendency or capacity to mislead plaintiffs and
22                   members of the Damages Class to believe that they were purchasing telescopes
23                   at prices established by a free and fair market.
24              g.   The defendants’ unlawful conduct had the following effects: (1) telescope price
25                   competition was restrained, suppressed, and eliminated throughout Missouri;
26                   (2) telescope prices were raised, fixed, maintained, and stabilized at artificially
27                   high levels throughout Missouri; (3) plaintiffs and members of the Damages
28                   Class were deprived of free and open competition; and (4) plaintiffs and

                                               70                           Case No. 5:20-cv-04823
                                            COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 75 of 86



 1                      members of the Damages Class paid supra-competitive, artificially inflated
 2                      prices for telescopes.
 3                 h.   The foregoing acts and practices constituted unlawful practices in violation of
 4                      the Missouri Merchandising Practices Act.
 5                 i.   As a direct and proximate result of the above-described unlawful practices,
 6                      plaintiffs and members of the Damages Class suffered ascertainable loss of
 7                      money or property.
 8                 j.   Accordingly, plaintiffs and members of the Damages Class seek all relief
 9                      available under Missouri’s Merchandising Practices Act, specifically Mo. Rev.
10                      Stat. § 407.020, which prohibits “the act, use or employment by any person of
11                      any deception, fraud, false pretense, false promise, misrepresentation, unfair
12                      practice or the concealment, suppression, or omission of any material fact in
13                      connection with the sale or advertisement of any merchandise in trade or
14                      commerce…,” as further interpreted by the Missouri Code of State
15                      Regulations, 15 CSR 60-7.010, et seq., 15 CSR 60-8.010, et seq., and 15 CSR
16                      60-9.010, et seq., and Mo. Rev. Stat. § 407.025, which provides for the relief
17                      sought in this count.
18          232.   The defendants have engaged in unfair competition or unfair, unconscionable, or
19   deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.
20   Code, §§ 30-14-101, et seq.
21                 a.   The defendants’ unlawful conduct had the following effects: (1) telescope price
22                      competition was restrained, suppressed, and eliminated throughout Montana;
23                      (2) telescope prices were raised, fixed, maintained, and stabilized at artificially
24                      high levels throughout Montana; (3) plaintiffs and members of the Damages
25                      Class were deprived of free and open competition; and (4) plaintiffs and
26                      members of the Damages Class paid supra-competitive, artificially inflated
27                      prices for telescopes.
28

                                                    71                         Case No. 5:20-cv-04823
                                                 COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 76 of 86



 1                  b.   During the Class Period, the defendants’ illegal conduct substantially affected
 2                       Montana commerce and consumers.
 3                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 4                       and members of the Damages Class have been injured and are threatened with
 5                       further injury.
 6                  d.   The defendants have engaged in unfair competition or unfair or deceptive acts
 7                       or practices in violation of Mont. Code, §§ 30-14-101, et seq., and, accordingly,
 8                       plaintiffs and members of the Damages Class seek all relief available under
 9                       that statute.
10          233.    The defendants have engaged in unfair competition or unfair, unconscionable, or
11   deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1, et seq.
12                  a.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
13                       by affecting, fixing, controlling and/or maintaining at non-competitive and
14                       artificially inflated levels, the prices at which telescopes were sold, distributed
15                       or obtained in New Mexico and took efforts to conceal its agreements from
16                       plaintiffs and members of the Damages Class.
17                  b.   The aforementioned conduct on the part of the defendants constituted
18                       “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-3, in
19                       that such conduct, inter alia, resulted in a gross disparity between the value
20                       received by plaintiffs and the members of the Damages Class and the prices
21                       paid by them for telescopes as set forth in N.M.S.A., § 57-12-2E. Plaintiffs
22                       were not aware of the defendants’ price-fixing conspiracy and were therefore
23                       unaware that they were being unfairly and illegally overcharged. There was a
24                       gross disparity of bargaining power between the parties with respect to the price
25                       charged by the defendants for telescopes. The defendants had the sole power
26                       to set that price and plaintiffs had no power to negotiate a lower price.
27                       Moreover, plaintiffs lacked any meaningful choice in purchasing telescopes
28                       because they were unaware of the unlawful overcharge and there was no

                                                   72                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 77 of 86



 1                       alternative source of supply through which plaintiffs’ could avoid the
 2                       overcharges. the defendants’ conduct with regard to sales of telescopes,
 3                       including its illegal conspiracy to secretly fix the price of telescopes at supra-
 4                       competitive     levels    and   overcharge     consumers,    was    substantively
 5                       unconscionable because it was one-sided and unfairly benefited the defendants
 6                       at the expense of plaintiffs and the public. the defendants took grossly unfair
 7                       advantage of plaintiffs. The suppression of competition that has resulted from
 8                       the defendants’ conspiracy has ultimately resulted in unconscionably higher
 9                       prices for consumers so that there was a gross disparity between the price paid
10                       and the value received for telescopes.
11                  c.   The defendants’ unlawful conduct had the following effects: (1) telescope price
12                       competition was restrained, suppressed, and eliminated throughout New
13                       Mexico; (2) telescope prices were raised, fixed, maintained, and stabilized at
14                       artificially high levels throughout New Mexico; (3) plaintiffs and the members
15                       of the Damages Class were deprived of free and open competition; and (4)
16                       plaintiffs and the members of the Damages Class paid supra-competitive,
17                       artificially inflated prices for telescopes.
18                  d.   During the Class Period, the defendants’ illegal conduct substantially affected
19                       New Mexico commerce and consumers.
20                  e.   As a direct and proximate result of the unlawful conduct of the defendants,
21                       plaintiffs and the members of the Damages Class have been injured and are
22                       threatened with further injury.
23                  f.   The defendants have engaged in unfair competition or unfair or deceptive acts
24                       or practices in violation of New Mexico Stat. § 57-12-1, et seq., and,
25                       accordingly, plaintiffs and the members of the Damages Class seek all relief
26                       available under that statute.
27          234.    The defendants have engaged in unfair competition or unfair, unconscionable, or
28   deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.

                                                     73                         Case No. 5:20-cv-04823
                                                  COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 78 of 86



 1              a.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
 2                   by affecting, fixing, controlling and/or maintaining, at artificial and non-
 3                   competitive levels, the prices at which telescopes were sold, distributed or
 4                   obtained in New York and took efforts to conceal its agreements from plaintiffs
 5                   and members of the Damages Class.
 6              b.   The defendants and their co-conspirators made public statements about the
 7                   prices of telescopes and products containing telescopes that the defendants
 8                   knew would be seen by New York consumers; such statements either omitted
 9                   material information that rendered the statements that they made materially
10                   misleading or affirmatively misrepresented the real cause of price increases for
11                   telescopes and products containing telescopes; and the defendants alone
12                   possessed material information that was relevant to consumers, but failed to
13                   provide the information.
14              c.   Because of the defendants’ unlawful trade practices in the State of New York,
15                   New York consumer class members who indirectly purchased telescopes were
16                   misled to believe that they were paying a fair price for telescopes or the price
17                   increases for telescopes were for valid business reasons; and similarly situated
18                   consumers were potentially affected by the defendants’ conspiracy.
19              d.   The defendants knew that its unlawful trade practices with respect to pricing
20                   telescopes would have an impact on New York consumers and not just the
21                   defendants’ direct customers.
22              e.   The defendants knew that their unlawful trade practices with respect to pricing
23                   telescopes would have a broad impact, causing consumer class members who
24                   indirectly purchased telescopes to be injured by paying more for telescopes
25                   than they would have paid in the absence of the defendants’ unlawful trade acts
26                   and practices.
27              f.   The conduct of the defendants described herein constitutes consumer-oriented
28                   deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349,

                                              74                          Case No. 5:20-cv-04823
                                           COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 79 of 86



 1                       which resulted in consumer injury and broad adverse impact on the public at
 2                       large, and harmed the public interest of New York State in an honest
 3                       marketplace in which economic activity is conducted in a competitive manner.
 4                  g.   The defendants’ unlawful conduct had the following effects: (1) telescope price
 5                       competition was restrained, suppressed, and eliminated throughout New York;
 6                       (2) telescope prices were raised, fixed, maintained, and stabilized at artificially
 7                       high levels throughout New York; (3) plaintiffs and members of the Damages
 8                       Class were deprived of free and open competition; and (4) plaintiffs and
 9                       members of the Damages Class paid supra-competitive, artificially inflated
10                       prices for telescopes.
11                  h.   During the Class Period, the defendants marketed, sold, or distributed
12                       telescopes in New York, and the defendants’ illegal conduct substantially
13                       affected New York commerce and consumers.
14                  i.   During the Class Period, each of the defendants named herein, directly, or
15                       indirectly and through affiliates they dominated and controlled, manufactured,
16                       sold and/or distributed telescopes in New York.
17                  j.   Plaintiffs and members of the Damages Class seek all relief available pursuant
18                       to N.Y. Gen. Bus. Law § 349 (h).
19          235.    The defendants have engaged in unfair competition or unfair, unconscionable, or
20   deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq.
21                  a.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
22                       by affecting, fixing, controlling and/or maintaining, at artificial and non-
23                       competitive levels, the prices at which telescopes were sold, distributed or
24                       obtained in North Carolina and took efforts to conceal its agreements from
25                       plaintiffs and members of the Damages Class.
26                  b.   The defendants’ price-fixing conspiracy could not have succeeded absent
27                       deceptive conduct by the defendants to cover up its illegal acts. Secrecy was
28                       integral to the formation, implementation and maintenance of the defendants’

                                                     75                         Case No. 5:20-cv-04823
                                                  COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 80 of 86



 1                   price-fixing conspiracy. The defendants committed inherently deceptive and
 2                   self-concealing actions, of which plaintiffs could not possibly have been aware.
 3                   The defendants and their co-conspirators publicly provided pre-textual and
 4                   false justifications regarding their price increases. The defendants’ public
 5                   statements concerning the price of telescopes created the illusion of
 6                   competitive pricing controlled by market forces rather than supra-competitive
 7                   pricing driven by the defendants’ illegal conspiracy. Moreover, the defendants
 8                   deceptively concealed its unlawful activities by mutually agreeing not to
 9                   divulge the existence of the conspiracy to outsiders, conducting meetings and
10                   conversations in secret, confining the plan to a small group of higher-level
11                   officials at each company and avoiding the creation of documents which would
12                   reveal the antitrust violations.
13              c.   The conduct of the defendants described herein constitutes consumer-oriented
14                   deceptive acts or practices within the meaning of North Carolina law, which
15                   resulted in consumer injury and broad adverse impact on the public at large,
16                   and harmed the public interest of North Carolina consumers in an honest
17                   marketplace in which economic activity is conducted in a competitive manner.
18              d.   The defendants’ unlawful conduct had the following effects: (1) telescope price
19                   competition was restrained, suppressed, and eliminated throughout North
20                   Carolina; (2) telescope prices were raised, fixed, maintained, and stabilized at
21                   artificially high levels throughout North Carolina; (3) plaintiffs and members
22                   of the Damages Class were deprived of free and open competition; and (4)
23                   plaintiffs and members of the Damages Class paid supra-competitive,
24                   artificially inflated prices for telescopes.
25              e.   During the Class Period, the defendants marketed, sold, or distributed
26                   telescopes in North Carolina, and the defendants’ illegal conduct substantially
27                   affected North Carolina commerce and consumers.
28

                                               76                         Case No. 5:20-cv-04823
                                            COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 81 of 86



 1                  f.   During the Class Period, the defendants, directly, or indirectly and through
 2                       affiliates they dominated and controlled, manufactured, sold and/or distributed
 3                       telescopes in North Carolina.
 4                  g.   Plaintiffs and members of the Damages Class seek actual damages for their
 5                       injuries caused by these violations in an amount to be determined at trial and
 6                       are threatened with further injury. The defendants have engaged in unfair
 7                       competition or unfair or deceptive acts or practices in violation of North
 8                       Carolina Gen. Stat. § 75-1.1, et seq., and, accordingly, plaintiffs and members
 9                       of the Damages Class seek all relief available under that statute.
10          236.    The defendants have engaged in unfair competition or unfair, unconscionable, or
11   deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer
12   Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.
13                  a.   Members of this Damages Class purchased telescopes for personal, family, or
14                       household purposes.
15                  b.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
16                       in a market that includes Rhode Island, by affecting, fixing, controlling, and/or
17                       maintaining, at artificial and non-competitive levels, the prices at which
18                       telescopes were sold, distributed, or obtained in Rhode Island.
19                  c.   The defendants deliberately failed to disclose material facts to plaintiffs and
20                       members of the Damages Class concerning its unlawful activities and
21                       artificially inflated prices for telescopes. The defendants owed a duty to
22                       disclose such facts, and considering the relative lack of sophistication of the
23                       average, non-business consumer, it breached that duty by its silence. The
24                       defendants misrepresented to all consumers during the Class Period that its
25                       telescope prices were competitive and fair.
26                  d.   The defendants’ unlawful conduct had the following effects: (1) telescope price
27                       competition was restrained, suppressed, and eliminated throughout Rhode
28                       Island; (2) telescope prices were raised, fixed, maintained, and stabilized at

                                                  77                           Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 82 of 86



 1                      artificially high levels throughout Rhode Island; (3) plaintiffs and members of
 2                      the Damages Class were deprived of free and open competition; and (4)
 3                      plaintiffs and members of the Damages Class paid supra-competitive,
 4                      artificially inflated prices for telescopes.
 5                 e.   As a direct and proximate result of the defendants’ violations of law, plaintiffs
 6                      and members of the Damages Class suffered an ascertainable loss of money or
 7                      property as a result of the defendants’ use or employment of unconscionable
 8                      and deceptive commercial practices as set forth above. That loss was caused by
 9                      the defendants’ willful and deceptive conduct, as described herein.
10                 f.   The defendants’ deception, including its affirmative misrepresentations and
11                      omissions concerning the price of telescopes, likely misled all consumers
12                      acting reasonably under the circumstances to believe that they were purchasing
13                      telescopes at prices set by a free and fair market. The defendants’ affirmative
14                      misrepresentations and omissions constitute information important to plaintiffs
15                      and members of the Damages Class as they related to the cost of telescopes
16                      they purchased. The defendants have engaged in unfair competition or unfair
17                      or deceptive acts or practices in violation of Rhode Island Gen. Laws. § 6-13.1-
18                      1, et seq., and, accordingly, plaintiffs and members of the Damages Class seek
19                      all relief available under that statute.
20          237.   The defendants have engaged in unfair competition or unfair, unconscionable, or
21   deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code
22   Ann. §§ 39-5-10, et seq.
23                 a.   The defendants’ combination or conspiracy had the following effects: (1)
24                      telescopes price competition was restrained, suppressed, and eliminated
25                      throughout South Carolina; (2) telescopes prices were raised, fixed,
26                      maintained, and stabilized at artificially high levels throughout South Carolina;
27                      (3) plaintiffs and members of the Damages Class were deprived of free and
28

                                                  78                          Case No. 5:20-cv-04823
                                               COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 83 of 86



 1                       open competition; and (4) plaintiffs and members of the Damages Class paid
 2                       supra-competitive, artificially inflated prices for telescopes.
 3                  b.   During the Class Period, the defendants’ illegal conduct had a substantial effect
 4                       on South Carolina commerce.
 5                  c.   As a direct and proximate result of the defendants’ unlawful conduct, plaintiffs
 6                       and members of the Damages Class have been injured in their business and
 7                       property and are threatened with further injury.
 8                  d.   The defendants have engaged in unfair competition or unfair or deceptive acts
 9                       or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and,
10                       accordingly, plaintiffs and the members of the Damages Class seek all relief
11                       available under that statute.
12          238.    The defendants have engaged in unfair competition or unfair, unconscionable, or
13   deceptive acts or practices in violation of 9 Vermont § 2451, et seq.
14                  a.   The defendants agreed to, and did in fact, act in restraint of trade or commerce
15                       in a market that includes Vermont by affecting, fixing, controlling, and/or
16                       maintaining, at artificial and non-competitive levels, the prices at which
17                       telescopes were sold, distributed, or obtained in Vermont.
18                  b.   The defendants deliberately failed to disclose material facts to plaintiffs and
19                       members of the Damages Class concerning its unlawful activities and
20                       artificially inflated prices for telescopes. The defendants owed a duty to
21                       disclose such facts, and considering the relative lack of sophistication of the
22                       average, non-business consumer, The defendants breached that duty by its
23                       silence. The defendants misrepresented to all consumers during the Class
24                       Period that its telescope prices were competitive and fair.
25                  c.   The defendants’ unlawful conduct had the following effects: (1) telescope price
26                       competition was restrained, suppressed, and eliminated throughout Vermont;
27                       (2) telescope prices were raised, fixed, maintained, and stabilized at artificially
28                       high levels throughout Vermont; (3) plaintiffs and members of the Damages

                                                   79                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 84 of 86



 1                        Class were deprived of free and open competition; and (4) plaintiffs and
 2                        members of the Damages Class paid supra-competitive, artificially inflated
 3                        prices for telescopes.
 4                   d.   As a direct and proximate result of the defendants’ violations of law, plaintiffs
 5                        and members of the Damages Class suffered an ascertainable loss of money or
 6                        property as a result of the defendants’ use or employment of unconscionable
 7                        and deceptive commercial practices as set forth above. That loss was caused by
 8                        the defendants’ willful and deceptive conduct, as described herein.
 9                   e.   The defendants’ deception, including its affirmative misrepresentations and
10                        omissions concerning the prices of telescopes, likely misled all purchasers
11                        acting reasonably under the circumstances to believe that they were purchasing
12                        telescopes at prices set by a free and fair market. The defendants’ misleading
13                        conduct and unconscionable activities constitutes unfair competition or unfair
14                        or deceptive acts or practices in violation of 9 Vermont § 2451, et seq., and,
15                        accordingly, plaintiffs and members of the Damages Class seek all relief
16                        available under that statute.
17
                                     SEVENTH CLAIM FOR RELIEF
18
                                         Unjust Enrichment
19   (on behalf of Plaintiffs and the Damages Class or, In the Alternative, on Behalf of the State
                                         Damages Classes)
20

21          239.     Plaintiffs repeat and reallege the allegations of the Paragraphs above as if fully set

22   forth herein.

23          240.     As a result of their unlawful conduct, the defendants have and will continue to be

24   unjustly enriched. defendants have been unjustly enriched by the receipt of, at a minimum,

25   unlawfully inflated prices and unlawful profits on telescope sales.

26          241.     Plaintiffs bring this claim under the laws of each of the Indirect Purchaser States.

27

28

                                                      80                        Case No. 5:20-cv-04823
                                                   COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 85 of 86



 1          242.    defendants have benefited from their unlawful acts and it would be inequitable for
 2   them to be allowed to retain any of the ill-gotten gains resulting from the overpayments made for
 3   telescopes by plaintiffs and the Damages Class members.
 4          243.    Plaintiffs and the members of the Damages Class are entitled to the amount of the
 5   defendants’ ill-gotten gains resulting from its unlawful, unjust, and inequitable conduct. Plaintiffs
 6   and the members of the Damages Class are entitled to the establishment of a constructive trust
 7   consisting of all ill-gotten gains from which plaintiffs and the Damages Class members may make
 8   claims on a pro rata basis.
 9          244.     Pursuit of any remedies against the companies from which plaintiffs and the
10   Damages Class members purchased telescopes subject to the defendants’ conspiracy would have
11   been futile.
12                                        PRAYER FOR RELIEF
13          WHEREFORE, plaintiffs pray for judgment as follows:
14          1.      Declaring this action to be a class action properly maintained pursuant to Rule 23 of
15   the Federal Rules of Civil Procedure;
16          2.      Determining the unlawful conduct alleged herein to be:
17                  a.      a per se violation of Section 1 of the Sherman Act;
18                  b.      an unreasonable restraint of trade or commerce in violation of Section 1 of
19                          the Sherman Act;
20                  c.      in violation of the state antitrust and consumer protection laws; and
21                  d.      acts of unjust enrichment by the defendants.
22          3.      Awarding plaintiffs and the Damages Class damages, to the maximum extent
23   allowed, and that a joint and several judgment in favor of plaintiffs and Damages Class members
24   be entered against the defendants in an amount to be trebled as permitted;
25          4.      Awarding plaintiffs and the Damages Class restitution, disgorgement, and any other
26   relief permitted by law or equity pursuant to the claims alleged herein;
27          5.      Enjoining and restraining the defendants, their affiliates, successors, transferees,
28   assignees and other officers, directors, partners, agents and employees thereof, and all other persons

                                                   81                           Case No. 5:20-cv-04823
                                                COMPLAINT
     Case 5:20-cv-03639-EJD Document 100-5 Filed 09/29/20 Page 86 of 86



 1   acting or claiming to act on their behalf or in concert with them, from in any manner continuing,
 2   maintaining or renewing the conduct, contract, conspiracy, or combination alleged herein, or from
 3   entering into any other contract, conspiracy, or combination having a similar purpose or effect, and
 4   from adopting or following any practice, plan, program, or device having a similar purpose or
 5   effect.
 6             6.     Awarding plaintiffs and the members of the Classes pre- and post-judgment interest
 7   as provided by law, as well as costs, including reasonable attorneys’ fees;
 8             7.     Awarding plaintiffs and members of the Classes any other further relief as the Court
 9   may deem just and proper.
10                                          DEMAND FOR JURY TRIAL
11             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, plaintiffs hereby demand a trial
12   by jury as to all issues so triable.
13

14   Dated: July 17, 2020                            Respectfully submitted,
15
                                                     MARC M. SELTZER
16                                                   STEVEN SKLAVER
                                                     KALPANA SRINIVASAN
17                                                   MICHAEL GERVAIS
18                                                   SUSMAN GODFREY L.L.P.
19

20                                                   By: /s/ Kalpana Srinivasan
                                                            Kalpana Srinivasan
21
                                                     Attorneys for Plaintiffs
22

23

24

25

26

27

28

                                                     82                          Case No. 5:20-cv-04823
                                                  COMPLAINT
